 

 

 

Exhibit 10(u)

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

CREDIT AGREEMENT

﻿

Dated as of June 17, 2011

﻿

among

﻿

WD-40 COMPANY,

﻿

THE GUARANTORS IDENTIFIED HEREIN,

﻿

BANK OF AMERICA, N.A.,

as Lender

﻿

﻿

 

 

--------------------------------------------------------------------------------

 

 

﻿

TABLE OF CONTENTS

﻿

﻿

 

 

 

 

 

 

﻿

 

 

 

 

 

 

ARTICLE I  DEFINITIONS AND ACCOUNTING TERMS

  

 

1 

  

1.01

    

Defined Terms

  

 

1 

  

1.02

    

Other Interpretive Provisions

  

 

17 

  

1.03

    

Accounting Terms

  

 

17 

  

1.04

    

Rounding

  

 

18 

  

1.05

    

Times of Day

  

 

18 

  

1.06

    

Letter of Credit Amounts

  

 

18 

  

1.07

    

Exchange Rates; Currency Equivalents

  

 

18 

  

1.08

    

Change of Currency

  

 

19 

  

﻿

 

ARTICLE II  THE COMMITMENTS AND CREDIT EXTENSIONS

  

 

19 

  

2.01

    

Loans

  

 

19 

  

2.02

    

Borrowings, Conversions and Continuations of Loans

  

 

19 

  

2.03

    

Letters of Credit

  

 

20 

  

2.04

    

[Reserved]

  

 

25 

  

2.05

    

Prepayments

  

 

25 

  

2.06

    

Termination or Reduction of Revolving Commitment

  

 

26 

  

2.07

    

Repayment of Loans

  

 

26 

  

2.08

    

Interest

  

 

26 

  

2.09

    

Fees

  

 

26 

  

2.10

    

Computation of Interest and Fees

  

 

27 

  

2.11

    

[Reserved]

  

 

27 

  

2.12

    

Payments Generally

  

 

27 

  

2.13

    

Designated Borrowers

  

 

28 

  

﻿

 

ARTICLE III  TAXES, YIELD PROTECTION AND ILLEGALITY

  

 

29 

  

3.01

    

Taxes

  

 

29 

  

3.02

    

Illegality

  

 

29 

  

3.03

    

Inability to Determine Rates

  

 

30 

  

3.04

    

Increased Costs

  

 

30 

  

3.05

    

Compensation for Losses

  

 

31 

  

3.06

    

Mitigation Obligations

  

 

32 

  

3.07

    

Survival

  

 

32 

  

﻿

 

ARTICLE IV  GUARANTY

  

 

32 

  

4.01

    

The Guaranty

  

 

32 

  

4.02

    

Obligations Unconditional

  

 

32 

  

4.03

    

Reinstatement

  

 

33 

  

4.04

    

Certain Additional Waivers

  

 

34 

  

4.05

    

Remedies

  

 

34 

  

4.06

    

Rights of Contribution

  

 

34 

  

4.07

    

Guarantee of Payment; Continuing Guarantee

  

 

34 

  

4.08

    

Waivers of Other Rights and Defenses

  

 

35 

  

4.09

    

Subordination

  

 

35 

  

﻿

 

 

 

 

 

 

﻿

 



 

--------------------------------------------------------------------------------

 

 

ARTICLE V  CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

  

 

35 

  

5.01

    

Conditions of Initial Credit Extension

  

 

35 

  

5.02

    

Conditions to all Credit Extensions

  

 

36 

  

﻿

 

ARTICLE VI  REPRESENTATIONS AND WARRANTIES

  

 

37 

  

6.01

    

Existence, Qualification and Power

  

 

37 

  

6.02

    

Authorization; No Contravention

  

 

37 

  

6.03

    

Governmental Authorization; Other Consents

  

 

37 

  

6.04

    

Binding Effect

  

 

38 

  

6.05

    

Financial Statements; No Material Adverse Effect

  

 

38 

  

6.06

    

Litigation

  

 

38 

  

6.07

    

No Default

  

 

39 

  

6.08

    

Ownership of Property

  

 

39 

  

6.09

    

Environmental Compliance

  

 

39 

  

6.10

    

Insurance

  

 

39 

  

6.11

    

Taxes

  

 

39 

  

6.12

    

ERISA Compliance

  

 

40 

  

6.13

    

Subsidiaries

  

 

40 

  

6.14

    

Margin Regulations; Investment Company Act

  

 

40 

  

6.15

    

Disclosure

  

 

41 

  

6.16

    

Compliance with Laws

  

 

41 

  

6.17

    

Intellectual Property; Licenses, Etc.

  

 

41 

  

6.18

    

Solvency

  

 

41 

  

6.19

    

Business Locations; Taxpayer Identification Number

  

 

41 

  

6.20

    

Labor Matters

  

 

42 

  

﻿

 

ARTICLE VII  AFFIRMATIVE COVENANTS

  

 

42 

  

7.01

    

Financial Statements

  

 

42 

  

7.02

    

Certificates; Other Information

  

 

42 

  

7.03

    

Notices

  

 

43 

  

7.04

    

Payment of Taxes

  

 

44 

  

7.05

    

Preservation of Existence, Etc.

  

 

44 

  

7.06

    

Maintenance of Properties

  

 

44 

  

7.07

    

Maintenance of Insurance

  

 

44 

  

7.08

    

Compliance with Laws

  

 

45 

  

7.09

    

Books and Records

  

 

45 

  

7.10

    

Inspection Rights

  

 

45 

  

7.11

    

Use of Proceeds

  

 

45 

  

7.12

    

ERISA Compliance

  

 

45 

  

7.13

    

Additional Subsidiaries

  

 

45 

  

7.14

    

Release of Liens

  

 

46 

  

﻿

 

ARTICLE VIII  NEGATIVE COVENANTS

  

 

46 

  

8.01

    

Liens

  

 

46 

  

8.02

    

Investments

  

 

47 

  

8.03

    

Indebtedness

  

 

48 

  

8.04

    

Fundamental Changes

  

 

48 

  

8.05

    

Dispositions

  

 

48 

  

8.06

    

Restricted Payments

  

 

49 

  

8.07

    

Change in Nature of Business

  

 

49 

  

﻿

 

 

 

 

 

 



 

--------------------------------------------------------------------------------

 

 

8.08

    

Transactions with Affiliates and Insiders

  

 

49 

  

8.09

    

Burdensome Agreements

  

 

50 

  

8.10

    

Use of Proceeds

  

 

50 

  

8.11

    

Financial Covenants

  

 

50 

  

8.12

    

Prepayment of Other Indebtedness, Etc.

  

 

50 

  

8.13

    

Organization Documents; Fiscal Year; Legal Name, State of Formation and Form of
Entity

  

 

51 

  

8.14

    

Ownership of Subsidiaries

  

 

51 

  

8.15

    

Capital Expenditures

  

 

51 

  

8.16

    

Synthetic Leases and Securitization Transactions

  

 

51 

  

﻿

 

ARTICLE IX  EVENTS OF DEFAULT AND REMEDIES

  

 

51 

  

9.01

    

Events of Default

  

 

51 

  

9.02

    

Remedies Upon Event of Default

  

 

53 

  

9.03

    

Application of Funds

  

 

54 

  

﻿

 

ARTICLE X  [RESERVED]

  

 

54 

  

﻿

 

ARTICLE XI  MISCELLANEOUS

  

 

54 

  

11.01

    

Amendments, Etc.

  

 

54 

  

11.02

    

Notices; Effectiveness; Electronic Communications

  

 

54 

  

11.03

    

No Waiver; Cumulative Remedies; Enforcement

  

 

55 

  

11.04

    

Expenses; Indemnity; and Damage Waiver

  

 

55 

  

11.05

    

Payments Set Aside

  

 

57 

  

11.06

    

Successors and Assigns

  

 

57 

  

11.07

    

Treatment of Certain Information; Confidentiality

  

 

57 

  

11.08

    

Set-off

  

 

58 

  

11.09

    

Interest Rate Limitation

  

 

58 

  

11.10

    

Counterparts; Integration; Effectiveness

  

 

58 

  

11.11

    

Survival of Representations and Warranties

  

 

59 

  

11.12

    

Severability

  

 

59 

  

11.13

    

Service of Process on the Designated Borrowers

  

 

59 

  

11.14

    

Governing Law

  

 

60 

  

11.15

    

Dispute Resolution; Waiver of Right to Trial by Jury.

  

 

60 

  

11.16

    

Electronic Execution of Assignments and Certain Other Documents

  

 

62 

  

11.17

    

USA PATRIOT Act Notice

  

 

62 

  

11.18

    

Judgment Currency

  

 

62 

  

﻿





 

--------------------------------------------------------------------------------

 

 



SCHEDULES

﻿

1.01Mandatory Cost

6.13 Subsidiaries

6.19Loan Party Information

8.01Liens Existing on the Closing Date

8.02Investments Existing on the Closing Date

8.03Indebtedness Existing on the Closing Date

11.02Certain Addresses for Notices

﻿

EXHIBITS

﻿

2.02Form of Loan Notice

2.13AForm of Designated Borrower Request

2.13BForm of Designated Borrower Joinder Agreement

7.02Form of Compliance Certificate

7.13Form of Joinder Agreement

8.11Note Purchase Agreement Financial Covenants

﻿

﻿

 

 

--------------------------------------------------------------------------------

 

 

 

 

CREDIT AGREEMENT

﻿

﻿

This CREDIT AGREEMENT is entered into as of June 17, 2011 among WD-40 COMPANY, a
Delaware corporation (the  "Company"), certain Foreign Subsidiaries of the
Company party hereto pursuant to Section 2.13 (each a "Designated Borrower" and
together with the Company, each a "Borrower" and collectively the "Borrowers"),
 the Guarantors (defined herein), and BANK OF AMERICA, N.A., as Lender.

﻿

The Company has requested that the Lender provide $75,000,000 in credit
facilities for the purposes set forth herein, and the Lender  is willing to do
so on the terms and conditions set forth herein.

﻿

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

﻿

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

﻿

1.01Defined Terms.

﻿

As used in this Agreement, the following terms shall have the meanings set forth
below:

﻿

"Acquisition", by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of either (a) all or any
substantial portion of the property of, or a line of business or division of,
another Person or (b) at least a majority of the Voting Stock of another Person,
in each case whether or not involving a merger or consolidation with such other
Person.

﻿

"Affiliate" means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. 

﻿

"Agreement" means this Credit Agreement.

﻿

"Alternative Currency" means each currency (other than Dollars) that is agreed
to by the Lender and the Company.

﻿

"Alternative Currency Equivalent" means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Lender at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of such Alternative Currency with Dollars.

﻿

"Applicable Rate" means the following percentages per annum:

﻿

﻿

﻿

 

 

 

 

 

 

﻿

 

 

 

 

 

 

Letter of Credit Fee

 

Prime Rate Loans

 

LIBOR Rate Loans

 

Commitment Fee

0.90%

 

0.00%

 

0.90%

 

0.15%

﻿

 

 

 

 

 

 

﻿





 

--------------------------------------------------------------------------------

 

 

"Applicable Time" means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Lender to be necessary for
timely settlement on the relevant date in accordance with normal banking
procedures in the place of payment. 

﻿

"Approved Fund" means any Fund that is administered or managed by (a) the
Lender, (b) an Affiliate of the Lender or (c) an entity or an Affiliate of an
entity that administers or manages the Lender.

﻿

"Attributable Indebtedness" means, with respect to any Person on any date, in
respect of any Capital Lease, the capitalized amount thereof that would appear
on a balance sheet of such Person prepared as of such date in accordance with
GAAP.



"Availability Period" means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Revolving Commitment pursuant to Section 2.06, and (c) the date of termination
of the Revolving Commitment pursuant to Section 9.02.

﻿

"Borrowers"  means the Company and the Designated Borrowers, and "Borrower"
means any one of them.

﻿

"Borrowing" means a borrowing of Loans made by the Lender pursuant to
Section 2.01.

﻿

"Business Day"  means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York, New York or  the state where the Lender’s Office with
respect to Obligations denominated in Dollars is located and:  (a) if such day
relates to any interest rate settings as to a LIBOR Rate Loan denominated in
Dollars, any fundings, disbursements, settlements and payments in Dollars in
respect of any such LIBOR Rate Loan, or any other dealings in Dollars to be
carried out pursuant to this Agreement in respect of any such LIBOR Rate Loan,
means any such day that is also a London Banking Day; (b) if such day relates to
any interest rate settings as to a LIBOR Rate Loan denominated in Euro, any
fundings, disbursements, settlements and payments in Euro in respect of any such
LIBOR Rate Loan, or any other dealings in Euro to be carried out pursuant to
this Agreement in respect of any such LIBOR Rate Loan, means a TARGET Day;
(c) if such day relates to any interest rate settings as to a LIBOR Rate Loan
denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and (d) if such day relates to any fundings, disbursements,
settlements and payments in a currency other than Dollars or Euro in respect of
a LIBOR Rate Loan denominated in a currency other than Dollars or Euro, or any
other dealings in any currency other than Dollars or Euro to be carried out
pursuant to this Agreement in respect of any such LIBOR Rate Loan (other than
any interest rate settings), means any such day on which banks are open for
foreign exchange business in the principal financial center of the country of
such currency.

﻿

"Capital Lease"  means, as applied to any Person, any lease of any property by
that Person as lessee which, in accordance with GAAP, is required to be
accounted for as a capital lease on the balance sheet of that Person.

﻿

"Cash Collateralize" has the meaning specified in Section 2.03(f)(ii).

﻿

"Cash Equivalents" means, as at any date, investments made subject to the
investment policy of the Company as in effect on the Closing Date or a
subsequent investment policy of the Company as approved by the Lender.

﻿

﻿





 

2

--------------------------------------------------------------------------------

 

 

"Change in Law"  means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a "Change in Law", regardless of the date enacted, adopted or
issued.

﻿

"Change of Control" means an event or series of events by which:

﻿

(a)any "person" or "group" (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the "beneficial owner" (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have "beneficial ownership" of all Equity Interests that such person or group
has the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an "option right")), directly or
indirectly, of  25% or more of the Equity Interests of the Company entitled to
vote for members of the board of directors or equivalent governing body of the
Company on a fully diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right);

﻿

(b)during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Company cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors);  

﻿

(c)the passage of thirty days from the date upon which any Person or two or more
Persons acting in concert shall have acquired by contract or otherwise, or shall
have entered into a contract or arrangement that, upon consummation thereof,
will result in its or their acquisition of the power to exercise, directly or
indirectly, a controlling influence over the management or policies of the
Company, or control over the Voting Stock of the Company on a fully-diluted
basis (and taking into account all such Voting Stock that such Person or group
has the right to acquire pursuant to any option right) representing 25% or more
of the combined voting power of such Voting Stock; or

﻿





 

3

--------------------------------------------------------------------------------

 

 

(d)the Company fails to own and control, directly or indirectly, 100% of the
outstanding Equity Interests (other than (i) directors' qualifying shares and
(ii) shares issued to foreign nationals to the extent required by applicable
Law) of the Designated Borrowers.

﻿

"Closing Date" means June 17, 2011.

﻿

"Commitment" means the Revolving Commitment.

﻿

"Company" has the meaning specified in the introductory paragraph hereto.

﻿

"Compliance Certificate" means a certificate substantially in the form of
Exhibit 7.02.

﻿

"Consolidated Capital Expenditures" means, for any period, for the Company and
its Subsidiaries on a consolidated basis, all capital expenditures but excluding
expenditures to the extent made with the proceeds of any Involuntary Disposition
used to purchase property that is useful in the business of the Company and its
Subsidiaries.

﻿

"Consolidated EBITDA" means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus the following to the extent deducted in calculating such
Consolidated Net Income: (a) Consolidated Interest Charges for such period, (b)
the provision for federal, state, local and foreign income taxes payable for
such period, (c) the amount of depreciation and amortization expense for such
period and (d) any impairment charges related to goodwill and other intangible
assets.

﻿

"Consolidated Interest Charges" means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to the sum of (a) all
interest, premium payments, debt discount, fees, charges and related expenses in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP, plus (b) the portion of rent expense with
respect to such period under Capital Leases that is treated as interest in
accordance with GAAP.

﻿

"Consolidated Net Income" means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the net income (excluding extraordinary
gains) for that period.

﻿

"Contractual Obligation" means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

﻿

"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  "Controlling" and "Controlled" have meanings correlative
thereto.  Without limiting the generality of the foregoing, a Person shall be
deemed to be Controlled by another Person if such other Person possesses,
directly or indirectly, power to vote 10% or more of the securities having
ordinary voting power for the election of directors, managing general partners
or the equivalent.

﻿

"Credit Extension" means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

﻿

"Debtor Relief Laws" means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.





 

4

--------------------------------------------------------------------------------

 

 

﻿

"Default" means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

﻿

"Default Rate"  means (a) with respect to Obligations other than Letter of
Credit Fees, a rate which is 4.0% per annum higher than the rate of interest
(including any Mandatory Cost) otherwise provided under this Agreement and (b)
when used with respect to Letter of Credit Fees, a rate which is 4.0% per annum
higher than the Applicable Rate.

﻿

"Designated Borrower" has the meaning specified in the introductory paragraph
hereto.

﻿

"Designated Borrower Joinder Agreement" has the meaning specified in Section
2.13.

﻿

"Designated Borrower Request" has the meaning specified in Section 2.13.

﻿

"Disposition" or "Dispose" means the sale, transfer, license, lease or other
disposition of any property by the Company or any Subsidiary, including any
sale, assignment, transfer or other disposal, with or without recourse, of any
notes or accounts receivable or any rights and claims associated therewith, but
excluding any Involuntary Disposition.

﻿

"Dollar" and "$" mean lawful money of the United States.

﻿

"Dollar Equivalent" means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Lender at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
Dollars with such Alternative Currency.

﻿

"Domestic Subsidiary" means any Subsidiary that is organized under the laws of
any state of the United States or the District of Columbia.

﻿

"Eligible Assignee" means (a) an Affiliate of the Lender; (b) an Approved Fund;
and (c) any other Person (other than a natural person) approved by the Company
(such approval not to be unreasonably withheld or delayed); provided that no
such approval shall be required if an Event of Default has occurred and is
continuing.

﻿

"EMU Legislation" means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

﻿

"Environmental Laws" means any and all federal, state, local, foreign and other
applicable statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

﻿

"Environmental Liability" means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into



 

5

--------------------------------------------------------------------------------

 

 

the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

﻿

"Equity Interests"  means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

﻿

"ERISA" means the Employee Retirement Income Security Act of 1974.

﻿

"ERISA Affiliate" means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).

﻿

"ERISA Event" means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Company or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which such entity was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Company or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA, (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Internal Revenue Code or Sections
303, 304 and 305 of ERISA or (h) the imposition of any liability under Title IV
of ERISA, other than for PBGC premiums due but not delinquent under Section 4007
of ERISA, upon the Company or any ERISA Affiliate.

﻿

"Euro" and "EUR" mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation. 

﻿

"Event of Default" has the meaning specified in Section 9.01.

﻿

"Foreign Subsidiary" means any Subsidiary that is not a Domestic Subsidiary.

﻿

"FRB" means the Board of Governors of the Federal Reserve System of the United
States.

﻿

"Fund" means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

﻿

"GAAP" means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified



 

6

--------------------------------------------------------------------------------

 

 

Public Accountants and statements and pronouncements of the Financial Accounting
Standards Board, consistently applied and as in effect from time to time.

﻿

"Governmental Authority" means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

﻿

"Guarantee" means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the "primary obligor") in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term "Guarantee" as a verb has a
corresponding meaning.

﻿

"Guarantors"  means each Domestic Subsidiary of the Company identified as a
"Guarantor" on the signature pages hereto and each other Person that joins as a
Guarantor pursuant to Section 7.13 or otherwise, together with their successors
and permitted assigns and, with respect to Obligations owing by the Designated
Borrowers, the Company.    

﻿

"Guaranty" means the Guaranty made by the Guarantors in favor of the Lender and
the other holders of the Obligations pursuant to Article IV.

﻿

"Hazardous Materials" means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

﻿

"Honor Date" has the meaning set forth in Section 2.03(c).

﻿

"Indebtedness"  means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

﻿

(a)all obligations for borrowed money and all obligations of such Person
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;

﻿





 

7

--------------------------------------------------------------------------------

 

 

(b)the maximum amount available to be drawn under letters of credit (including
standby and commercial), bankers' acceptances, bank guaranties, surety bonds and
similar instruments;

﻿

(c)the Swap Termination Value of any Swap Contract;

﻿

(d)all obligations to pay the deferred purchase price of property or services
(other than trade accounts payable in the ordinary course of business;

﻿

(e)indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

﻿

(f)all Attributable Indebtedness;

﻿

(g)all Guarantees of such Person in respect of any of the foregoing; and

﻿

(h)all Indebtedness of the types referred to in clauses (a) through (g) above of
any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or joint venturer, unless such Indebtedness is expressly made
non-recourse to such Person.

﻿

"Indemnitees" has the meaning specified in Section 11.04(b).

﻿

"Information" has the meaning specified in Section 11.07.

﻿

"Interest Payment Date"  means (a) as to any LIBOR Rate Loan, the last day of
each Interest Period applicable to such Loan and the Maturity Date; provided,
 however, that if any Interest Period for a LIBOR Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Prime Rate Loan, the last Business Day of each March, June, September and
December and the Maturity Date.

﻿

"Interest Period" means, as to each LIBOR Rate Loan, the period commencing on
the date such LIBOR Rate Loan is disbursed or converted to or continued as a
LIBOR Rate Loan and ending on the date two weeks, or one, two, three, six or
twelve months thereafter, as selected by the applicable Borrower in its Loan
Notice.  The first day of an Interest Period must be a Business Day.  The last
day of the Interest Period and the actual number of days during the Interest
Period will be determined by the Lender using the practices of the London
inter-bank market.

﻿

"Internal Revenue Code" means the Internal Revenue Code of 1986.

﻿

"Investment"  means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, or (c) an Acquisition.  For purposes of covenant compliance, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.

﻿

"Involuntary Disposition" means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of the Company or
any Subsidiary.





 

8

--------------------------------------------------------------------------------

 

 

﻿

"IP Rights" has the meaning specified in Section 6.17.

﻿

"IRS" means the United States Internal Revenue Service.

﻿

"ISP" means, with respect to any Letter of Credit, the "International Standby
Practices 1998" published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

﻿

"Issuer Documents" means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the Lender and the Company (or any Subsidiary) or in favor of the Lender
and relating to such Letter of Credit.

﻿

"Joinder Agreement" means a joinder agreement substantially in the form of
Exhibit 7.13 executed and delivered by a Subsidiary in accordance with the
provisions of Section 7.13.

﻿

"Laws" means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

﻿

"L/C Credit Extension" means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

﻿

"L/C Obligations" means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all unreimbursed drawings under all
Letters of Credit.  For purposes of computing the amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06.  For all purposes of this Agreement,
if on any date of determination a Letter of Credit has expired by its terms but
any amount may still be drawn thereunder by reason of the operation of Rule 3.14
of the ISP, such Letter of Credit shall be deemed to be "outstanding" in the
amount so remaining available to be drawn.

﻿

"Lender" means Bank of America, N.A. and its successors and assigns.

﻿

"Lender's Office" means, with respect to any currency, the Lender’s address and,
as appropriate, account as set forth on Schedule 11.02 with respect to such
currency, or such other address or account with respect to such currency as the
Lender may from time to time notify to the Company.

﻿

"Letter of Credit" means any standby letter of credit issued hereunder.  Letters
of Credit may be denominated in Dollars or in an Alternative Currency.

﻿

"Letter of Credit Application" means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the Lender.

﻿

"Letter of Credit Expiration Date" means the date that is twelve months after
the Maturity Date.

﻿

"Letter of Credit Fee" has the meaning specified in Section 2.03(h).

﻿





 

9

--------------------------------------------------------------------------------

 

 

"Letter of Credit Sublimit" means an amount equal to the lesser of (a) the
Revolving Commitment and (b) $10,000,000.  The Letter of Credit Sublimit is part
of, and not in addition to, the Revolving Commitment.

﻿

"LIBOR Rate" means for any Interest Period with respect to any LIBOR Rate Loan,
a rate per annum determined by the Lender to be equal to the quotient obtained
by dividing (i) the London Interbank Offered Rate for such LIBOR Rate Loan for
such Interest Period by (ii) one minus the LIBOR Reserve Percentage for such
LIBOR Rate Loan for such Interest Period.

﻿

"LIBOR Rate Loan" means a Loan that bears interest at a rate based on the LIBOR
Rate.  LIBOR Rate Loans may be denominated in Dollars or in an Alternative
Currency.  All Loans denominated in an Alternative Currency must be LIBOR Rate
Loans.

﻿

"LIBOR Reserve Percentage" means, for any day during any Interest Period, the
reserve percentage (expressed as a decimal, carried out to five decimal places)
in effect on such day, whether or not applicable to the Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to London Interbank Offered Rate funding
(currently referred to as "LIBOR liabilities").  The LIBOR Rate for each
outstanding LIBOR Rate Loan shall be adjusted automatically as of the effective
date of any change in the LIBOR Reserve Percentage.

﻿

"Lien"  means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or otherwise), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

﻿

"Loan" means an extension of credit by the Lender to a Borrower under Article II
in the form of a Revolving Loan.

﻿

"Loan Documents" means (a) this Agreement, (b) each Note, (c) each Issuer
Document, (d) each Joinder Agreement, (e)each Designated Borrower Joinder
Agreement; and (f) any agreement creating or perfecting rights in Cash
Collateral.

﻿

"Loan Notice" means a notice of (a) a Borrowing of Revolving Loans, (b) a
conversion of Revolving Loans from one Type to the other, or (c) a continuation
of LIBOR Rate Loans, in each case pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit 2.02.

﻿

"Loan Parties" means, collectively, each Borrower and each Guarantor.

﻿

"London Banking Day" means a day on which banks in London are open for business
and dealing in offshore Dollars.

﻿

"London Interbank Offered Rate" means for any Interest Period with respect to a
LIBOR Rate Loan, the rate per annum equal to (i) the British Bankers Association
LIBOR Rate ("BBA LIBOR"), as published by Reuters (or other commercially
available source providing quotations of BBA LIBOR as designated by the Lender
from time to time) at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period, for deposits in the relevant
currency (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period or (ii) if such published rate is not
available at such time for any reason, the rate determined by the Lender to be
the rate at which



 

10

--------------------------------------------------------------------------------

 

 

deposits in the relevant currency for delivery on the first day of such Interest
Period in Same Day Funds in the approximate amount of the LIBOR Rate Loan being
made, continued or converted by the Lender and with a term equivalent to such
Interest Period would be offered by the Lender's London Branch (or other branch
or Affiliate) to major banks in the London or other offshore interbank market
for such currency at their request at approximately 11:00 a.m. (London time) two
Business Days prior to the commencement of such Interest Period.    

﻿

"Mandatory Cost" means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01.  

﻿

"Material Adverse Effect"  means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities or
condition (financial or otherwise) of the Company and its Subsidiaries taken as
a whole; (b) a material impairment of the ability of any Loan Party to perform
its obligations under any Loan Document to which it is a party; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.

﻿

"Maturity Date" means June 17, 2014;  provided,  however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.
 

﻿

"Moody's" means Moody's Investors Service, Inc. and any successor thereto.

﻿

"Multiemployer Plan" means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

﻿

"Multiple Employer Plan" means a Plan which has two or more contributing
sponsors (including the Company or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.

﻿

"Note"  means any promissory note made by a Borrower in favor of the Lender to
evidence the Loans.

"Note Purchase Agreement" means the Note Purchase and Private Shelf Agreement
dated October 18, 2001 executed by the Company as accepted by The Prudential
Insurance Company of America.

﻿

"Note Purchase Agreement Termination Date" means the earlier to occur of (a)
October 18, 2011 and (b) the date that (i) all outstanding notes and other
obligations arising under the Note Purchase Agreement have been paid-in-full,
(ii) the Note Purchase Agreement has been terminated and (iii) all collateral
securing the Company's obligations with respect to the Note Purchase Agreement)
have been released.

﻿

"Obligations" means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding. The foregoing shall also include (a)
all obligations under any Swap Contract between any Loan Party or any Subsidiary
and the Lender or any Affiliate of the Lender and (b) all obligations under any
Treasury Management Agreement between any Loan Party or any Subsidiary and the
Lender or any Affiliate of the Lender.





 

11

--------------------------------------------------------------------------------

 

 

﻿

"Organization Documents" means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating or limited liability company
agreement; and (c) with respect to any partnership, joint venture, trust or
other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

﻿

"Outstanding Amount" means (a) with respect to any Loans on any date, the Dollar
equivalent of the aggregate outstanding principal amount thereof after giving
effect to any borrowings and prepayments or repayments of any Loans occurring on
such date; and (b) with respect to any L/C Obligations on any date, the Dollar
equivalent of the amount of such L/C Obligations on such date after giving
effect to any L/C Credit Extension occurring on such date and any other changes
in the aggregate amount of the L/C Obligations as of such date, including as a
result of any reimbursements by a Borrower of drawings under Letters of Credit.

﻿

"Participating Member State" means each state so described in any EMU
Legislation.

﻿

"PBGC" means the Pension Benefit Guaranty Corporation or any successor thereto.

﻿

"Pension Act" means the Pension Protection Act of 2006.

﻿

"Pension Funding Rules" means the rules of the Internal Revenue Code and ERISA
regarding minimum required contributions (including any installment payment
thereof) to Pension Plans and set forth in, with respect to plan years ending
prior to the effective date of the Pension Act, Section 412 of the Internal
Revenue Code and Section 302 of ERISA, each as in effect prior to the Pension
Act and, thereafter, Section 412, 430, 431, 432 and 436 of the Internal Revenue
Code and Sections 302, 303, 304 and 305 of ERISA.

﻿

"Pension Plan" means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Company and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Internal Revenue Code.

﻿

"Permitted Acquisition" means an Investment consisting of an Acquisition by any
Loan Party, provided that  (a) the property acquired (or the property of the
Person acquired) in such Acquisition is used or useful in the same or a similar
line of business as the Company and its Subsidiaries were engaged in on the
Closing Date (or any reasonable extensions or expansions thereof), (b) in the
case of an Acquisition of the Equity Interests of another Person, the board of
directors (or other comparable governing body) of such other Person shall have
duly approved such Acquisition, (c) the Company shall have delivered to the
Lender a Pro Forma Compliance Certificate demonstrating that, upon giving effect
to such Acquisition, the Loan Parties would be in compliance with the financial
covenants set forth in Section 8.11 on a Pro Forma Basis, (d) the
representations and warranties made by the Loan Parties in each Loan Document
shall be true and correct in all material respects at and as if made as of the
date of such Acquisition (after giving effect thereto), (e) if such transaction
involves the purchase of an interest in a partnership between any Loan Party as
a general partner and entities unaffiliated with the Company as the other
partners, such transaction shall be effected by having such equity interest
acquired by a corporate holding company directly or indirectly wholly‑owned by
such Loan Party newly formed for the sole purpose of effecting such transaction,
(f) immediately after giving effect to such Acquisition, there shall be at least
$10,000,000 of the sum of (i) availability existing under the Revolving



 

12

--------------------------------------------------------------------------------

 

 

Commitment and (ii) unrestricted cash and Cash Equivalents of the Company,  and
(g) such Person or property being acquired in such Acquisition had positive
EBITDA for the most recently ended twelve (12) month period preceding the
closing of such Acquisition.  

﻿

"Permitted Liens" means, at any time, Liens in respect of property of the
Company or any Subsidiary permitted to exist at such time pursuant to the terms
of Section 8.01.

﻿

"Permitted Transfers" means (a) Dispositions of inventory in the ordinary course
of business; (b) Dispositions of property to the Company or any Subsidiary;
provided, that if the transferor of such property is a Loan Party then the
transferee thereof must be a Loan Party; (c) Dispositions of accounts receivable
in connection with the collection or compromise thereof; (d) licenses,
sublicenses, leases or subleases granted to others not interfering in any
material respect with the business of the Company and its Subsidiaries; and (e)
the sale or disposition of Cash Equivalents for fair market value.

﻿

"Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

﻿

"Plan" means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Company or any
ERISA Affiliate or any such Plan to which the Company or any ERISA Affiliate is
required to contribute on behalf of any of its employees.

﻿

"Prime Rate" means the rate of interest publicly announced from time to time by
the Lender as its Prime Rate.  The Prime Rate is set by the Lender based on
various factors, including the Lender's costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans.  The Lender may price loans to its customers at, above, or
below the Prime Rate.  Any change in the Prime Rate shall take effect at the
opening of business on the day specified in the public announcement of a change
in the Lender's Prime Rate.

﻿

"Prime Rate Loan" means a Loan that bears interest based on the Prime Rate. 
Prime Rate Loans shall be denominated in Dollars.

﻿

"Pro Forma Basis" means, with respect to any transaction, that for purposes of
calculating the financial covenants set forth in Section 8.11, such transaction
shall be deemed to have occurred as of the first day of the most recent four
fiscal quarter period preceding the date of such transaction for which financial
statements were required to be delivered pursuant to Section 7.01(a) or (b).  In
connection with the foregoing, (a) with respect to any Disposition or
Involuntary Disposition, (i) income statement and cash flow statement items
(whether positive or negative) attributable to the property disposed of shall be
excluded to the extent relating to any period occurring prior to the date of
such transaction and (ii) Indebtedness which is retired shall be excluded and
deemed to have been retired as of the first day of the applicable period and (b)
with respect to any Acquisition, (i) income statement and cash flow statement
items attributable to the Person or property acquired shall be included to the
extent relating to any period applicable in such calculations to the extent (A)
such items are not otherwise included in such income statement and cash flow
statement items for the Company and its Subsidiaries in accordance with GAAP or
in accordance with any defined terms set forth in Section 1.01 and (B) such
items are supported by financial statements or other information reasonably
satisfactory to the Lender and (ii) any Indebtedness incurred or assumed by the
Company or any Subsidiary (including the Person or property acquired) in
connection with such transaction and any Indebtedness of the Person or property
acquired which is not retired in connection with such transaction (A) shall be
deemed to have been incurred as of the first day of the applicable period and
(B) if such Indebtedness has a floating or formula rate, shall have an implied
rate of interest for the applicable period for purposes of this definition
determined by utilizing the rate which is or would be in effect with respect to
such Indebtedness as at the relevant date of determination. 





 

13

--------------------------------------------------------------------------------

 

 

﻿

"Pro Forma Compliance Certificate" means a certificate of a Responsible Officer
of the Company containing reasonably detailed calculations of the financial
covenants set forth in Section 8.11 as of the end of the period of the four
fiscal quarters most recently ended for which the Company has delivered
financial statements pursuant to Section 7.01(a) or (b) after giving effect to
the applicable transaction on a Pro Forma Basis.

﻿

"Related Parties" means, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person's Affiliates.

﻿

"Reportable Event" means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.

﻿

"Request for Credit Extension" means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, and (b) with respect to an L/C Credit
Extension, a Letter of Credit Application.

﻿

"Responsible Officer" means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party
and any other officer of the applicable Loan Party so designated by any of the
foregoing officers in a notice to the Lender.  Any document delivered hereunder
that is signed by a Responsible Officer of a Loan Party shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such Loan Party and such Responsible Officer shall
be conclusively presumed to have acted on behalf of such Loan Party.

﻿

"Restricted Payment" means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of any
Person, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, defeasance, acquisition, cancellation or termination of
any such Equity Interests or on account of any return of capital to such
Person's stockholders, partners or members (or the equivalent Person thereof),
or any option, warrant or other right to acquire any such dividend or other
distribution or payment.

﻿

"Revaluation Date" means (a) with respect to any Loan, each of the
following:  (i) each date of a Borrowing of a LIBOR Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a LIBOR Rate Loan
denominated in an Alternative Currency pursuant to Section 2.02, and (iii) such
additional dates as the Lender shall require; and (b) with respect to any Letter
of Credit, each of the following:  (i) each date of issuance of a Letter of
Credit denominated in an Alternative Currency, (ii) each date of an amendment of
any such Letter of Credit having the effect of increasing the amount thereof
(solely with respect to the increased amount), (iii) each date of any payment by
the Lender under any Letter of Credit denominated in an Alternative Currency and
(iv) such additional dates as the Lender shall require. 

﻿

"Revolving Commitment" means the Lender's obligation to (a) make Revolving Loans
to the Borrowers pursuant to Section 2.01,  and (b) issue Letters of Credit, in
an aggregate principal amount at any one time outstanding not to exceed
SEVENTY-FIVE MILLION DOLLARS ($75,000,000).

﻿

"Revolving Loan" has the meaning specified in Section 2.01.

﻿

"S&P" means Standard & Poor's  Financial Services LLC, a subsidiary of The
McGraw‑Hill Companies, Inc. and any successor thereto.

﻿

"Same Day Funds" means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day



 

14

--------------------------------------------------------------------------------

 

 

or other funds as may be determined by the Lender to be customary in the place
of disbursement or payment for the settlement of international banking
transactions in the relevant Alternative Currency.

﻿

"SEC" means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

﻿

"Securitization Transaction" means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.

﻿

"Solvent" or "Solvency" means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person's ability to
pay such debts and liabilities as they mature in the ordinary course of
business, (c) such Person is not engaged in a business or a transaction, and is
not about to engage in a business or a transaction, for which such Person's
property would constitute unreasonably small capital, (d) the fair value of the
property of such Person is greater than the total amount of liabilities,
including contingent liabilities, of such Person and (e) the present fair
salable value of the assets of such Person is not less than the amount that will
be required to pay the probable liability of such Person on its debts as they
become absolute and matured.  The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

﻿

"Special Notice Currency" means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

﻿

"Spot Rate" for a currency means the rate quoted by the Lender as the spot rate
for the purchase by the Lender of such currency with another currency through
its principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Lender may obtain such spot rate from
another financial institution designated by the Lender if the Lender does not
have as of the date of determination a spot buying rate for any such currency;
and provided further that the Lender may use such spot rate quoted on the date
as of which the foreign exchange computation is made in the case of any Letter
of Credit denominated in an Alternative Currency. 

﻿

"Subsidiary" of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person.  Unless otherwise specified, all
references herein to a "Subsidiary" or to "Subsidiaries" shall refer to a
Subsidiary or Subsidiaries of the Company.

﻿

"Swap Contract" means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the



 

15

--------------------------------------------------------------------------------

 

 

foregoing), whether or not any such transaction is governed by or subject to any
master agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a "Master Agreement"), including any such
obligations or liabilities under any Master Agreement.

﻿

"Swap Termination Value" means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include the Lender or any Affiliate of
the Lender).

﻿

"Synthetic Lease" means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
a balance sheet under GAAP.

﻿

"TARGET Day" means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Lender to be a suitable replacement) is open for the settlement of payments in
Euro.

﻿

"Taxes" means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

﻿

"Threshold Amount" means $1,000,000.

﻿

"Total Revolving Outstandings" means the aggregate Outstanding Amount of all
Revolving Loans and all L/C Obligations.

﻿

"Treasury Management Agreement"  means any agreement governing the provision of
treasury or cash management services, including deposit accounts, overnight
draft, credit or debit cards, funds transfer, automated clearinghouse, zero
balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services and
other cash management services.

﻿

"Type" means, with respect to any Loan, its character as a Prime Rate Loan or a
LIBOR Rate Loan.

﻿

"United States" and "U.S." mean the United States of America.

﻿

"Unreimbursed Amount" has the meaning specified in Section 2.03(c).

﻿

"Voting Stock"  means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.

﻿





 

16

--------------------------------------------------------------------------------

 

 

﻿

1.02Other Interpretive Provisions.

﻿

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

﻿

(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words "include," "includes" and "including" shall be deemed to be
followed by the phrase "without limitation."  The word "will" shall be construed
to have the same meaning and effect as the word "shall."  Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person's successors and assigns, (iii) the words
"herein," "hereof" and "hereunder," and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words "asset" and
"property" shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

﻿

(b)In the computation of periods of time from a specified date to a later
specified date, the word "from" means "from and including;" the words "to" and
"until" each mean "to but excluding;" and the word "through" means "to and
including."

﻿

(c)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

﻿

1.03Accounting Terms.

﻿

(a)Generally.  Except as otherwise specifically prescribed herein, all
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time.

﻿

(b)Changes in GAAP.  If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Company or the Lender shall so request, the Lender and
the Company shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Lender and the Company); provided that, until so amended,
(i) such ratio or requirement shall continue to be computed in accordance with
GAAP prior to such change therein and (ii) the Company shall provide to the
Lender financial statements and other documents required under this Agreement or
as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

﻿





 

17

--------------------------------------------------------------------------------

 

 

(c)Calculations.  Notwithstanding the above, the parties hereto acknowledge and
agree that all calculations of the financial covenants in Section 8.11 shall be
made on a Pro Forma Basis with respect to (i) any Disposition of all of the
Equity Interests of, or all or substantially all of the assets of, a Subsidiary,
(ii) any Disposition of a line of business or division of the Company or
Subsidiary, or (iii) any Acquisition, in each case, occurring during the
applicable period. 

﻿

1.04Rounding.

﻿

Any financial ratios required to be maintained by the Company pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

﻿

1.05Times of Day.

﻿

Unless otherwise specified, all references herein to times of day shall be
references to Pacific time (daylight or standard, as applicable).

﻿

1.06Letter of Credit Amounts.

﻿

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided,  however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.

﻿

1.07Exchange Rates; Currency Equivalents.

﻿

(a)The Lender shall determine the Spot Rates as of each Revaluation Date to be
used for calculating Dollar Equivalent amounts of Credit Extensions and
Outstanding Amounts denominated in Alternative Currencies.  Such Spot Rates
shall become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur.  Except for purposes of financial statements
delivered by Loan Parties hereunder or calculating financial covenants hereunder
or except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be such Dollar
Equivalent amount as so determined by the Lender.

﻿

(b)Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a LIBOR Rate Loan or the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Borrowing, LIBOR Rate Loan or
Letter of Credit is denominated in an Alternative Currency, such amount shall be
the relevant Alternative Currency Equivalent of such Dollar amount (rounded to
the nearest unit of such Alternative Currency, with 0.5 of a unit being rounded
upward), as determined by the Lender.





 

18

--------------------------------------------------------------------------------

 

 



1.08Change of Currency.

﻿

(a)Each obligation of a Borrower to make a payment denominated in the national
currency unit of any member state of the European Union that adopts the Euro as
its lawful currency after the date hereof shall be redenominated into Euro at
the time of such adoption (in accordance with the EMU Legislation).  If, in
relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.

﻿

(b)Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Lender may from time to time specify to be appropriate to
reflect the adoption of the Euro by any member state of the European Union and
any relevant market conventions or practices relating to the Euro.

﻿

(c)Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Lender may from time to time specify to be
appropriate to reflect a change in currency of any other country and any
relevant market conventions or practices relating to the change in currency.

﻿

﻿

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

﻿

2.01Loans.

﻿

Subject to the terms and conditions set forth herein, the Lender agrees to make
loans (each such loan, a "Revolving Loan") to the Borrowers in Dollars or in one
or more Alternative Currencies from time to time on any Business Day during the
Availability Period; provided,  however, that after giving effect to any
Borrowing of Revolving Loans, (i) the Total Revolving Outstandings shall not
exceed the Revolving Commitment.  Within the limits of the Revolving Commitment,
and subject to the other terms and conditions hereof, the Borrowers may borrow
under this Section 2.01, prepay under Section 2.05, and reborrow under this
Section 2.01.  Revolving Loans may be Prime Rate Loans or LIBOR Rate Loans, as
further provided herein.

﻿

2.02Borrowings, Conversions and Continuations of Loans.

﻿

(a)Each Borrowing, each conversion of Loans from one Type to the other, and each
continuation of LIBOR Rate Loans shall be made upon the applicable Borrower's
irrevocable notice to the Lender, which may be given by telephone.  Each such
notice must be received by the Lender not later than 11:00 a.m. (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of, LIBOR Rate Loans denominated in Dollars or of any conversion of
LIBOR Rate Loans denominated in Dollars to Prime Rate Loans, (ii) four Business
Days (or five Business Days in the case of a Special Notice Currency) prior to
the requested date of any Borrowing or continuation of any LIBOR Rate Loans
denominated in Alternative Currencies, and (iii) on the requested date of any
Borrowing of Prime Rate Loans.  Each telephonic notice by a Borrower pursuant to
this Section 2.02(a) must be confirmed promptly by delivery to the Lender of a
written Loan Notice, appropriately completed and signed by a Responsible Officer
of such Borrower.  Each Borrowing of, conversion to or continuation of LIBOR
Rate



 

19

--------------------------------------------------------------------------------

 

 

Loans shall be in a principal amount of $250,000 or a whole multiple of $50,000
in excess thereof.  Each Borrowing of or conversion to Prime Rate Loans shall be
in a principal amount of $100,000 or a whole multiple of $50,000 in excess
thereof.  Each Loan Notice (whether telephonic or written) shall specify (i)
whether the applicable Borrower is requesting a Borrowing, a conversion of Loans
from one Type to the other, or a continuation of LIBOR Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Loans are to be converted, (v) if applicable, the duration of the
Interest Period with respect thereto, (vi) the currency of the Loans to be
borrowed and (vii) if applicable, the Designated Borrower.  If a Borrower fails
to specify a currency in a Loan Notice requesting a Borrowing, then the Loans so
requested shall be made in Dollars.  If a Borrower fails to specify a Type of a
Loan in a Loan Notice or if such Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Prime Rate Loans; provided, however, that in the case of a
failure to timely request of a continuation of Loans denominated in Alternative
Currency, such Loans shall be continued as LIBOR Rate Loans in their original
currency with an Interest Period of one month.  Any such automatic conversion to
Prime Rate Loans shall be effective as of the last day of the Interest Period
then in effect with respect to the applicable LIBOR Rate Loans.  If a Borrower
requests a Borrowing of, conversion to, or continuation of LIBOR Rate Loans in
any Loan Notice, but fails to specify an Interest Period, it will be deemed to
have specified an Interest Period of one month.  No Loan may be converted into
or continued as a Loan denominated in a different currency, but instead must be
prepaid in the original currency of such Loan and reborrowed in other currency.

﻿

(b)Upon satisfaction of the applicable conditions set forth in Section 5.02
(and, if such Borrowing is the initial Credit Extension, Section 5.01), the
Lender shall make all funds so received available to the applicable Borrower
either by (i) crediting the account of such Borrower on the books of the Lender
with the amount of such funds or (ii) wire transfer of such funds, in each case
in accordance with instructions provided to (and reasonably acceptable to) the
Lender by such Borrower; provided,  however, that if, on the date of a Borrowing
of Revolving Loans, there are Unreimbursed Amounts, then the proceeds of such
Borrowing, first, shall be applied to the payment in full of such Unreimbursed
Amounts and second, shall be made available to such Borrower as provided above.

﻿

(c)Except as otherwise provided herein, a LIBOR Rate Loan may be continued or
converted only on the last day of the Interest Period for such LIBOR Rate
Loan.  During the existence of an Event of Default, no Loans denominated in
Dollars may be converted to or continued as LIBOR Rate Loans without the consent
of the Lender and the Lender may demand that any or all of the then outstanding
LIBOR Rate Loans denominated in Dollars be converted immediately to Prime Rate
Loans.

﻿

2.03Letters of Credit.

﻿

(a)The Letter of Credit Commitment.

﻿

(i)Subject to the terms and conditions set forth herein, the Lender agrees (1)
from time to time on any Business Day during the period from the Closing Date
until the date that is ten days before the Maturity Date, to issue Letters of
Credit denominated in Dollars or in one or more Alternative Currencies for the
account of the Company or any of its Subsidiaries, and to amend or extend
Letters of Credit previously issued by it, in accordance with subsection (b)
below, and (2) to honor drawings under the Letters of Credit; provided that
after giving effect to any L/C Credit Extension with respect to any Letter of
Credit, (y) the Total Revolving Outstandings shall not exceed the Revolving
Commitment, and (z) the Outstanding Amount of the L/C Obligations shall not
exceed the Letter of Credit Sublimit.  Each request by the Company for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Company that the



 

20

--------------------------------------------------------------------------------

 

 

L/C Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence.  Within the foregoing limits, and subject to
the terms and conditions hereof, the Company's ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Company may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.

﻿

(ii)The Lender shall not be under any obligation to issue any Letter of Credit
if:

﻿

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension; or

﻿

(B)the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date;

﻿

(C) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Lender from issuing such
Letter of Credit, or any Law applicable to the Lender or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Lender shall prohibit, or request that the
Lender refrain from, the issuance of letters of credit generally or such Letter
of Credit in particular or shall impose upon the Lender with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which the
Lender is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon the Lender any unreimbursed loss, cost or expense
which was not applicable on the Closing Date and which the Lender in good faith
deems material to it;

﻿

(D)the issuance of such Letter of Credit would violate one or more policies of
the Lender applicable to borrowers generally;

﻿

(E)except as otherwise agreed by the Lender, such Letter of Credit is to be
denominated in a currency other than Dollars or an Alternative Currency;

﻿

(F)the Lender does not as of the issuance date of such requested Letter of
Credit issue Letters of Credit in the requested currency; or

﻿

(G)such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.

﻿

(iii)The Lender shall be under no obligation to amend any Letter of Credit if
(A) the Lender would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

﻿

(b)Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

﻿

(i)Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Company delivered to the Lender in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible Officer
of the Company.  Such Letter of Credit Application must be received by the
Lender not later than 11:00 a.m. at least three (3) Business Days (or such later
date and time as the Lender may agree in a particular instance in its 



 

21

--------------------------------------------------------------------------------

 

 

sole discretion) prior to the proposed issuance date or date of amendment, as
the case may be.  In the case of a request for an initial issuance of a Letter
of Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the Lender: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the amount, currency and
expiry date thereof; (C) the name and address of the beneficiary thereof; (D)
the documents to be presented by such beneficiary in case of any drawing
thereunder; (E) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; (F) the purpose and nature of the
requested Letter of Credit; and (G) such other matters as the Lender may
require.  In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the Lender (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as the Lender may
require.  Additionally, the Company shall furnish to the Lender such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any Issuer Documents, as the Lender may require.

﻿

(ii)Upon the Lender's determination that the requested issuance or amendment is
permitted in accordance with the terms hereof, then, subject to the terms and
conditions hereof, the Lender shall, on the requested date, issue a Letter of
Credit for the account of the Company or the applicable Subsidiary or enter into
the applicable amendment, as the case may be, in each case in accordance with
the Lender's usual and customary business practices.

﻿

(iii)If the Company so requests in any applicable Letter of Credit Application,
the Lender may, in its sole and absolute discretion, agree to issue a Letter of
Credit that has automatic extension provisions (each, an "Auto-Extension Letter
of Credit"); provided that any such Auto-Extension Letter of Credit must permit
the Lender to prevent any such extension at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the "Non-Extension
Notice Date") in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued.  Unless otherwise directed by the Lender, the
Company shall not be required to make a specific request to the Lender for any
such extension. 

﻿

(iv)Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the Lender will also deliver to the Company a true and complete copy of
such Letter of Credit or amendment.

﻿

(c)Drawings and Reimbursements.    Upon receipt from the beneficiary of any
Letter of Credit of any notice of drawing under such Letter of Credit, the
Lender shall notify the Company thereof.    In the case of a Letter of Credit
denominated in an Alternative Currency, the Company shall reimburse the Lender
in such Alternative Currency, unless (A) the Lender (at its option) shall have
specified in such notice that it will require reimbursement in Dollars, or (B)
in the absence of any such requirement for reimbursement in Dollars, the Company
shall have notified the Lender promptly following receipt of the notice of
drawing that the Company will reimburse the Lender in Dollars.  In the case of
any such reimbursement in Dollars of a drawing under a Letter of Credit
denominated in an Alternative Currency, the Lender shall notify the Company of
the Dollar Equivalent of the amount of the drawing promptly following the
determination thereof.  Not later than 11:00 a.m. on the date of any payment by
the Lender under a Letter of Credit to be reimbursed in Dollars, or the
Applicable Time on the date of any payment by the Lender under a Letter of
Credit to be reimbursed in an Alternative Currency (each such date, an "Honor
Date"), the Company shall reimburse the Lender in an amount equal to the amount
of such drawing and in the applicable currency.  Any notice given by the Lender
pursuant to this Section 2.03(c) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the



 

22

--------------------------------------------------------------------------------

 

 

conclusiveness or binding effect of such notice.    If the Company fails to
reimburse (whether by means of a Borrowing or otherwise) the Lender for any
drawing (expressed in Dollars in an amount of the Dollar Equivalent thereof in
the case of a Letter of Credit denominated in an Alternative Currency) under any
Letter of Credit (each such unreimbursed drawing, an “Unreimbursed Amount”),
then the Unreimbursed Amount shall be due and payable on demand (together with
interest) and shall bear interest at the Default Rate.  Any Unreimbursed Amount
may, at the option of the Lender, be added to the Outstanding Amount with
respect to a Revolving Loan.

﻿

(d)Obligations Absolute.  The obligation of the Company to reimburse the Lender
for each drawing under each Letter of Credit shall be absolute, unconditional
and irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

﻿

(i)any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Loan Document;

﻿

(ii)the existence of any claim, counterclaim, setoff, defense or other right
that the Company or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the Lender or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

﻿

(iii)any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

﻿

(iv)any payment by the Lender under such Letter of Credit against presentation
of a draft or certificate that does not strictly comply with the terms of such
Letter of Credit; or any payment made by the Lender under such Letter of Credit
to any Person purporting to be a trustee in bankruptcy, debtor-in-possession,
assignee for the benefit of creditors, liquidator, receiver or other
representative of or successor to any beneficiary or any transferee of such
Letter of Credit, including any arising in connection with any proceeding under
any Debtor Relief Law;

﻿

(v)any adverse change in the relevant exchange rates or in the availability of
the relevant Alternative Currency to the Company or any Subsidiary or in the
relevant currency markets generally; or

﻿

(vi)any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company or any
Subsidiary.

﻿

The Company shall immediately examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company's instructions or other irregularity, the Company
will promptly notify the Lender.  The Company shall be conclusively deemed to
have waived any such claim against the Lender and its correspondents unless such
notice is given as aforesaid.

﻿

(e)Role of the Lender.  The Lender and the Company agree that, in paying any
drawing under a Letter of Credit, the Lender shall not have any responsibility
to obtain any document (other than any sight draft, certificates and documents
expressly required by such Letter of Credit) or to ascertain or inquire as



 

23

--------------------------------------------------------------------------------

 

 

to the validity or accuracy of any such document or the authority of the Person
executing or delivering any such document.  The Company hereby assumes all risks
of the acts or omissions of any beneficiary or transferee with respect to its
use of any Letter of Credit; provided,  however, that this assumption is not
intended to, and shall not, preclude the Company from pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement.  None of the Lender, any of its Related Parties nor any
correspondent, participant or assignee of the Lender shall be liable or
responsible for any of the matters described in clauses (i) through (vi) of
Section 2.03(d);  provided,  however, that anything in such clauses to the
contrary notwithstanding, the Company may have a claim against the Lender, and
the Lender may be liable to the Company, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by the
Company which the Company proves were caused by the Lender's willful misconduct
or gross negligence or the Lender's willful failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit.  In furtherance and not in limitation of the foregoing, the Lender may
accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the Lender shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

﻿

(f)Cash Collateral.  (i) If, as of the date that is ten days prior to the
Maturity Date, any Letter of Credit for any reason remains outstanding, the
Company shall immediately Cash Collateralize the then Outstanding Amount of all
L/C Obligations by an amount equal to 100% of such Outstanding Amount. 

﻿

(ii)Sections 2.05 and 9.02(c) set forth certain additional requirements to
deliver Cash Collateral hereunder.  For purposes of this Section 2.03(f),
 Section 2.05 and Section 9.02(c), "Cash Collateralize" means to pledge and
deposit with or deliver to the Lender, as collateral for the L/C Obligations,
cash or deposit account balances pursuant to documentation in form and substance
reasonably satisfactory to the Lender.  Derivatives of such term have
corresponding meanings.  The Company hereby grants to the Lender, a security
interest in all such cash, deposit accounts and all balances therein and all
proceeds of the foregoing.  Cash Collateral shall be maintained in blocked,
non-interest bearing deposit accounts at the Lender. 

﻿

(g)Applicability of ISP.  Unless otherwise expressly agreed by the Lender and
the Company when a Letter of Credit is issued, the rules of the ISP shall apply
to each Letter of Credit.

﻿

(h)Letter of Credit Fees.  The Company shall pay to the Lender, in Dollars, a
Letter of Credit fee (the "Letter of Credit Fee") for each Letter of Credit
equal to the Applicable Rate times the Dollar Equivalent of the daily amount
available to be drawn under such Letter of Credit.  For purposes of computing
the daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section
1.06.  Letter of Credit Fees shall be (i) due and payable on the first Business
Day after the end of each March, June, September and December, commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand and (ii) computed on a
quarterly basis in arrears.  If there is any change in the Applicable Rate
during any quarter, the daily amount available to be drawn under each Letter of
Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.

﻿

(i)Documentary and Processing Charges. The Company shall pay to the Lender, in
Dollars, the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of the Lender relating to letters of
credit as from time to time in effect.  Such customary fees and standard costs
and charges are due and payable on demand and are nonrefundable.





 

24

--------------------------------------------------------------------------------

 

 

﻿

(j)Conflict with Issuer Documents.  In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

﻿

(k)Letters of Credit Issued for Subsidiaries.  Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Company shall be obligated to reimburse
the Lender hereunder for any and all drawings under such Letter of Credit.  The
Company hereby acknowledges that the issuance of Letters of Credit for the
account of Subsidiaries inures to the benefit of the Company, and that the
Company's business derives substantial benefits from the businesses of such
Subsidiaries.

﻿

2.04[Reserved].

﻿

2.05Prepayments.

﻿

(a)Voluntary Prepayments of Loans.

﻿

Any Borrower may, upon notice from such Borrower to the Lender, at any time or
from time to time voluntarily prepay Loans in whole or in part without premium
or penalty; provided that (A) such notice must be received by the Lender not
later than 11:00 a.m. (1) three Business Days prior to any date of prepayment of
LIBOR Rate Loans denominated in Dollars, (2) four Business Days (or five, in the
case of prepayment of Loans denominated in Special Notice Currencies) prior to
any date of prepayment of LIBOR Rate Loans denominated in Alternative
Currencies, and (3) on the date of prepayment of Prime Rate Loans; (B) any such
prepayment of LIBOR Rate Loans shall be in a principal amount of $250,000 or a
whole multiple of $50,000 in excess thereof (or, if less, the entire principal
amount thereof then outstanding); and (C) any prepayment of Prime Rate Loans
shall be in a principal amount of $100,000 or a whole multiple of $50,000 in
excess thereof (or, if less, the entire principal amount thereof then
outstanding).  Each such notice shall specify the date and amount of such
prepayment and the Type(s) and currencies of Loans to be prepaid and, if LIBOR
Rate Loans are to be prepaid, the Interest Period(s) of such Loans.  If such
notice is given by a Borrower, such Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.  Any prepayment of a LIBOR Rate Loan shall be accompanied by
all accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05.

﻿

(b)Mandatory Prepayments of Loans.  

﻿

If the Lender notifies the Company at any time that the Total Revolving
Outstandings at such time exceed the Revolving Commitment then in effect, then,
upon receipt of such notice, the Borrowers shall first prepay Revolving Loans
and second Cash Collateralize the L/C Obligations in an aggregate amount
sufficient to reduce such excess.    The Lender may, at any time and from time
to time after the initial deposit of such Cash Collateral, request that
additional Cash Collateral be provided in order to protect against the results
of further exchange rate fluctuations.





 

25

--------------------------------------------------------------------------------

 

 



2.06Termination or Reduction of Revolving Commitment.

﻿

The Company may, upon notice to the Lender, terminate the Revolving Commitment,
or from time to time permanently reduce the Revolving Commitment; provided that
(i) any such notice shall be received by the Lender not later than 12:00 noon
five (5) Business Days prior to the date of termination or reduction, (ii) any
such partial reduction shall be in an aggregate amount of $1,000,000 or any
whole multiple of $1,000,000 in excess thereof, (iii) the Company shall not
terminate or reduce the Revolving Commitment if, after giving effect thereto and
to any concurrent prepayments hereunder, the Total Revolving Outstandings would
exceed the Revolving Commitment and (iv) if, after giving effect to any
reduction of the Revolving Commitment the Letter of Credit Sublimit exceeds the
amount of the Revolving Commitment, such sublimit shall be automatically reduced
by the amount of such excess.  The amount of any such Revolving Commitment
reduction shall not be applied to the Letter of Credit Sublimit unless otherwise
specified by the Company. All fees accrued with respect thereto until the
effective date of any termination of the Revolving Commitment shall be paid on
the effective date of such termination.

﻿

2.07Repayment of Loans.

﻿

The Borrowers shall repay to the Lender on the Maturity Date the aggregate
principal amount of all Revolving Loans outstanding on such date.

﻿

2.08Interest.

﻿

(a)Subject to the provisions of subsection (b) below, (i) each LIBOR Rate Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the sum of the LIBOR Rate for such
Interest Period plus the Applicable Rate plus (in the case of a LIBOR Rate Loan
which is lent from the applicable Lender’s Office in the United Kingdom or a
Participating Member State) the Mandatory Cost;  and (ii) each Prime Rate Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Prime Rate plus the
Applicable Rate plus (in the case of a LIBOR Rate Loan which is lent from the
applicable Lender’s Office in the United Kingdom or a Participating Member
State) the Mandatory Cost.

﻿

(b)Upon the occurrence of any Event of Default, all amounts outstanding under
this Agreement, including any interest, fees, or costs which are not paid when
due, will at the option of the Lender bear interest at the Default Rate.  This
may result in compounding of interest.  This will not constitute a waiver of any
Default.  Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

﻿

(c)Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein.  Interest hereunder shall be due and payable in accordance with the
terms hereof before and after judgment, and before and after the commencement of
any proceeding under any Debtor Relief Law.

﻿

2.09Fees.

﻿

In addition to certain fees described in subsections (h) and (i) of Section
2.03, the Company shall pay to the Lender a commitment fee in Dollars equal to
the product of (i) the Applicable Rate times (ii) the actual daily amount by
which the Revolving Commitment exceeds the Total Revolving Outstandings. The
commitment fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article V is
not met, and shall be due and payable quarterly in arrears on the last Business
Day of each March, June, September and December, commencing with the first such
date to occur after the Closing Date, and on the last day of the Availability
Period. The commitment fee shall be



 

26

--------------------------------------------------------------------------------

 

 

calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.  Notwithstanding the foregoing, the
Company shall not owe the Lender a commitment fee for any day where the Total
Revolving Outstandings at the end of such day exceeds the unfunded Commitment
for such day.

﻿

2.10Computation of Interest and Fees.

﻿

Except as otherwise stated in this Agreement, all computations of interest for
Prime Rate Loans shall be made on the basis of a year of 365 or 366 days, as the
case may be, and actual days elapsed.  All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year), or, in the case of interest in respect
of Loans denominated in Alternative Currencies as to which market practice
differs from the foregoing, in accordance with such market practice.  Interest
shall accrue on each Loan for the day on which the Loan is made, and shall not
accrue on a Loan, or any portion thereof, for the day on which the Loan or such
portion is paid, provided that any Loan that is repaid on the same day on which
it is made shall, subject to Section 2.12(a), bear interest for one day.  Each
determination by the Lender of an interest rate or fee hereunder shall be
conclusive and binding for all purposes, absent manifest error.

﻿

2.11[Reserved].

﻿

2.12Payments Generally.

﻿

(a)Each payment by a Borrower will be without condition or deduction for any
counterclaim, defense, recoupment or setoff.  Except as otherwise expressly
provided herein and except with respect to principal of and interest on Loans
denominated in an Alternative Currency, all payments shall be made in Dollars
and Same Day Funds and will be made by debit to a deposit account, if direct
debit is provided for in this Agreement or is otherwise authorized by the
Company or the applicable Borrower.  Payments of principal and interest on Loans
denominated in Alternative Currencies shall be made at the applicable Lender's
Office in such Alternative Currency in Same Day Funds not later than the
Applicable Time specified by the Lender or may be made by debit to a deposit
account, if direct debit is provided for in this Agreement or is otherwise
authorized by the Company or the applicable Borrower.  For payments not made by
direct debit, payments will be made by mail to the address shown on the
statement furnished by the Lender to the Company, or by such other method as may
be permitted by the Lender.  Without limiting the foregoing, the Lender may
require that any payments due under this Agreement be made in the United States.
   If, for any reason, a Borrower is prohibited by any Law from making any
required payment hereunder in an Alternative Currency, such Borrower shall make
such payment in Dollars in the Dollar Equivalent of the Alternative Currency
payment amount.  All payments and disbursements which would be due on a day
which is not a banking day will be due on the next banking day.  All payments
received on a day which is not a banking day will be applied to the credit on
the next banking day.

﻿

(b)For any payment under this Agreement made by debit to a deposit account, each
applicable Borrower will maintain sufficient immediately available funds in the
deposit account to cover each debit.  If there are insufficient immediately
available funds in the deposit account on the date the Lender enters any such
debit authorized by this Agreement, the Lender may reverse the debit.

﻿

(c)Each disbursement by the Lender and each payment by a Borrower will be
evidenced by records kept by the Lender.  In addition, the Lender may, at its
discretion, require the Borrowers to sign one or more promissory notes.

﻿





 

27

--------------------------------------------------------------------------------

 

 

(d)No less than five Business Days prior to the date each payment of principal
and interest and any fees from the Borrowers becomes due (the "Due Date"), the
Lender will send to the Company a statement of the amounts that will be due on
that Due Date (the "Billed Amount").  The calculations in the bill will be made
on the assumption that no new extensions of credit or payments will be made
between the date of the billing statement and the Due Date, and that there will
be no changes in the applicable interest rate.  If the Billed Amount differs
from the actual amount due on the Due Date (the "Accrued Amount"), the
discrepancy will be treated as follows:

﻿

(i)If the Billed Amount is less than the Accrued Amount, the Billed Amount for
the following Due Date will be increased by the amount of the discrepancy.  The
Borrowers will not be in Default by reason of any such discrepancy.

﻿

(ii)If the Billed Amount is more than the Accrued Amount, the Billed Amount for
the following Due Date will be decreased by the amount of the discrepancy.

﻿

Regardless of any such discrepancy, interest will continue to accrue based on
the actual amount of principal outstanding without compounding.  The Lender will
not pay the Borrowers interest on any overpayment.

﻿

(e)The Company agrees that on the Due Date the Lender will debit the Billed
Amount from a  deposit account with the Lender owned by the Company or another
Borrower which has been designated in writing by the Company or the applicable
Borrower.

﻿

2.13Designated Borrowers.

﻿

(a)  The Company may at any time, upon not less than 15 Business Days' notice
from the Company to the Lender (or such shorter period as may be agreed by the
Lender in its sole discretion), request the designation of any wholly-owned
Foreign Subsidiary (an "Applicant Borrower") as a Designated Borrower to receive
Loans hereunder by delivering to the Lender a duly executed notice in
substantially the form of Exhibit 2.13A (a "Designated Borrower Request").  If
the Lender agrees that an Applicant Borrower shall be entitled to receive Loans
hereunder, then the Lender shall send an agreement in substantially the form of
Exhibit 2.13B (a "Designated Borrower Joinder Agreement") to the Company
specifying (x) the additional terms and conditions applicable to extensions of
credit to such Applicant Borrower due to applicable Laws with respect to the
jurisdiction of organization for such Applicant Borrower and (y) the effective
date upon which the Applicant Borrower shall constitute a Designated Borrower
for purposes hereof.  Upon the execution of such Designated Borrower Joinder
Agreement by the Company and such Applicant Borrower, such Applicant Borrower
shall be a Designated Borrower and permitted to receive Loans hereunder, on the
terms and conditions set forth herein and therein, and such Applicant Borrower
otherwise shall be a Borrower for all purposes of this Agreement; provided that
no Loan Notice may be submitted by or on behalf of such Designated Borrower
until the date five Business Days after such effective date.  The parties hereto
acknowledge and agree that prior to any Designated Borrower becoming entitled to
utilize the credit facilities provided for in this Agreement the Lender shall
have received such supporting resolutions, incumbency certificates, opinions of
counsel and other documents or information, in form, content and scope
reasonably satisfactory to the Lender, as may be required by the Lender in its
reasonable discretion.

﻿

(b)    The Obligations of each of the Designated Borrowers shall be several in
nature.



(c)  Each Subsidiary of the Company that is or becomes a "Designated Borrower"
pursuant to this Section 2.13 hereby irrevocably appoints the Company as its
agent for all purposes relevant to this Agreement and each of the other Loan
Documents, including (i) the giving and receipt of notices, (ii) the



 

28

--------------------------------------------------------------------------------

 

 

execution and delivery of all documents, instruments and certificates
contemplated herein and all modifications hereto, and (iii) the receipt of the
proceeds of any Loans made by the Lender, to any such Designated Borrower
hereunder.  Any acknowledgment, consent, direction, certification or other
action which might otherwise be valid or effective only if given or taken by all
Borrowers, or by each Borrower acting singly, shall be valid and effective if
given or taken only by the Company, whether or not any such other Borrower joins
therein.  Any notice, demand, consent, acknowledgement, direction, certification
or other communication delivered to the Company in accordance with the terms of
this Agreement shall be deemed to have been delivered to each Designated
Borrower; provided that if such communication is directed to a specific
Designated Borrower, it shall indicate to which Designated Borrower it is
directed.

﻿

(d)The Company may from time to time, upon not less than 15 Business Days'
notice from the Company to the Lender (or such shorter period as may be agreed
by the Lender in its sole discretion), terminate a Designated Borrower's status
as such, provided that there are no outstanding Loans payable by such Designated
Borrower, or other amounts payable by such Designated Borrower on account of any
Loans made to it, as of the effective date of such termination.

﻿

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

﻿

3.01Taxes.    

﻿

If any payments to the Lender under this Agreement or any Loan Document are made
from outside the United States or by a Designated Borrower,  no Borrower will
deduct any non-United States Taxes from any payments it makes to the Lender.  If
any such Taxes are imposed on any payments made by a Borrower under this
Agreement or any Loan Document, such Borrower will pay such Taxes and will also
pay to the Lender, at the time interest is paid, any additional amount which the
Lender specifies as necessary to preserve the after-tax yield the Lender would
have received if such Taxes had not been imposed.  The applicable Borrower will
confirm that it has paid such Taxes by giving the Lender official tax receipts
(or notarized copies) within thirty (30) days after the due date

﻿

3.02Illegality.

﻿

If the Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for the Lender or its
applicable Lender's Office to make, maintain or fund LIBOR Rate Loans or to
determine or charge interest rates based upon the LIBOR Rate (whether
denominated in Dollars or an Alternative Currency), or any Governmental
Authority has imposed material restrictions on the authority of the Lender to
purchase or sell, or to take deposits of, Dollars or any Alternative Currency in
the applicable offshore interbank market, then, on notice thereof by the Lender
to the Company, any obligation of the Lender to make or continue LIBOR Rate
Loans in the affected currency or currencies or to convert Prime Rate Loans to
LIBOR Rate Loans shall be suspended until the Lender notifies the Company that
the circumstances giving rise to such determination no longer exist.  Upon
receipt of such notice, the Borrowers shall, upon demand from the Lender, prepay
or, if applicable and such LIBOR Rate Loans are denominated in Dollars, convert
all of the LIBOR Rate Loans to Prime Rate Loans, either on the last day of the
Interest Period therefor, if the Lender may lawfully continue to maintain such
LIBOR Rate Loans to such day, or immediately, if the Lender may not lawfully
continue to maintain such LIBOR Rate Loans.  Upon any such prepayment or
conversion, the Borrowers shall also pay accrued interest on the amount so
prepaid or converted.





 

29

--------------------------------------------------------------------------------

 

 



3.03Inability to Determine Rates.

﻿

If the Lender determines that for any reason in connection with any request for
a LIBOR Rate Loan or a conversion to or continuation thereof that (a) deposits
(whether in Dollars or an Alternative Currency) are not being offered to banks
in the applicable offshore interbank market for such currency for the applicable
amount and Interest Period of such LIBOR Rate Loan, (b) adequate and reasonable
means do not exist for determining the London Interbank Offered Rate for any
requested Interest Period with respect to a proposed LIBOR Rate Loan (whether in
Dollars or an Alternative Currency), or (c) the London Interbank Offered Rate
for any requested Interest Period with respect to a proposed LIBOR Rate Loan or
in connection with a LIBOR Rate Loan does not adequately and fairly reflect the
cost to the Lender of funding such Loan, the Lender will promptly notify the
Company.  Thereafter the obligation of the Lender to make or maintain LIBOR Rate
Loans in the affected currency or currencies shall be suspended until the Lender
revokes such notice.  Upon receipt of such notice, a Borrower may revoke any
pending request for a Borrowing of, conversion to or continuation of LIBOR Rate
Loans in the affected currency or currencies or, failing that, will be deemed to
have converted such request into a request for a Borrowing of Prime Rate Loans
in the amount specified therein to the extent available (or, in the case of a
pending request for a Loan denominated in an Alternative Currency, the Company
and the Lender may establish a mutually acceptable alternative rate).

﻿

3.04Increased Costs.

﻿

(a)Increased Costs Generally.  If any Change in Law shall:

﻿

(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, the Lender
(except (A) any reserve requirement reflected in the LIBOR Rate and (B) the
requirements of the Bank of England and the Financial Services Authority or the
European Central Bank reflected in the Mandatory Cost, other than as set forth
below);  

﻿

(ii)subject the Lender to any tax of any kind whatsoever with respect to this
Agreement, any Letter of Credit or any Loan, or change the basis of taxation of
payments to the Lender in respect thereof;

﻿

(iii)result in the failure of the Mandatory Cost, as calculated hereunder, to
represent the cost to the Lender of complying with the requirements of the Bank
of England and/or the Financial Services Authority or the European Central Bank
in relation to making, funding or maintaining LIBOR Rate Loans; or

﻿

(iv)impose on the Lender or the applicable offshore interbank market any other
condition, cost or expense affecting this Agreement or Loans or any Letter of
Credit;

﻿

and the result of any of the foregoing shall be to increase the cost to the
Lender of making or maintaining any LIBOR Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to the Lender of
issuing or maintaining any Letter of Credit, or to reduce the amount of any sum
received or receivable by the Lender hereunder (whether of principal, interest
or any other amount) then, upon request of the Lender, the Borrowers will pay to
the Lender such additional amount or amounts as will compensate the Lender for
such additional costs incurred or reduction suffered.

﻿





 

30

--------------------------------------------------------------------------------

 

 

(b)Capital Requirements.  If the Lender determines that any Change in Law
affecting the Lender or any Lender's Office of the Lender or its holding
company, if any, regarding capital requirements has or would have the effect of
reducing the rate of return on the Lender's  capital or on the capital of the
Lender's holding company, if any, as a consequence of this Agreement, the
Commitment,  Loans or Letters of Credit, to a level below that which the Lender
or the Lender's holding company could have achieved but for such Change in Law
(taking into consideration the Lender's policies and the policies of the
Lender's holding company with respect to capital adequacy), then from time to
time the Borrowers will pay to the Lender such additional amount or amounts as
will compensate the Lender or the Lender's holding company for any such
reduction suffered.

﻿

(c)Certificates for Reimbursement.  A certificate of the Lender setting forth
the amount or amounts necessary to compensate the Lender or its holding company,
as the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Company shall be conclusive absent manifest error.  The Company
shall pay (or cause the applicable Designated Borrower to pay) the Lender the
amount shown as due on any such certificate within 10 days after receipt
thereof.

﻿

(d)Delay in Requests.  Failure or delay on the part of the Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of the Lender's right to demand such compensation.

﻿

3.05Compensation for Losses.

﻿

Upon demand of the Lender from time to time, the Company shall promptly
compensate (or cause the applicable Designated Borrower to compensate) the
Lender for and hold the Lender harmless from any loss, cost or expense incurred
by it as a result of:

﻿

(a)any continuation, conversion, payment or prepayment of any LIBOR Rate Loan on
a day other than the last day of the Interest Period for such Loan (whether
voluntary, mandatory, automatic, by reason of acceleration, or otherwise); 

﻿

(b)any failure by a Borrower (for a reason other than the failure of the Lender
to make a Loan) to prepay, borrow, continue or convert any LIBOR Rate Loan on
the date or in the amount notified by the Company or the applicable Designated
Borrower; or

﻿

(c)any failure by a Borrower to make payment of any Loan or drawing under any
Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment any Loan or drawing under any
Letter of Credit (or interest due thereon) in a different currency from such
Loan or Letter of Credit drawing;

﻿

including any loss of anticipated profits, for foreign exchange losses or any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract.  The Borrowers shall also pay any customary administrative fees
charged by the Lender in connection with the foregoing.

﻿

For purposes of calculating amounts payable by the Borrowers to the Lender under
this Section 3.05,  the Lender shall be deemed to have funded each LIBOR Rate
Loan at the London Interbank Offered Rate used in determining the LIBOR Rate for
such Loan by a matching deposit or other borrowing in the applicable offshore
interbank market for such currency for a comparable amount and for a comparable
period, whether or not such LIBOR Rate Loan was in fact so funded.

﻿





 

31

--------------------------------------------------------------------------------

 

 

3.06Mitigation Obligations.    

﻿

If the Lender requests compensation under Section 3.04, or a Borrower is
required to pay any additional amount to the Lender or any Governmental
Authority for the account of the Lender pursuant to Section 3.01, or if the
Lender gives a notice pursuant to Section 3.02, then the Lender shall use
reasonable efforts to designate a different Lender's Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of the
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject the Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to the Lender.  The Borrowers
hereby agree to pay all reasonable costs and expenses incurred by the Lender in
connection with any such designation or assignment.

﻿

3.07Survival.

﻿

All of the Loan Parties' obligations under this Article III shall survive
termination of the Commitment and repayment of all other Obligations hereunder.

﻿

ARTICLE IV

GUARANTY

﻿

4.01The Guaranty.

﻿

(a)Each of the Guarantors hereby jointly and severally guarantees to the Lender
and each of the holders of the Obligations as hereinafter provided, as primary
obligor and not as surety, the prompt payment of the Obligations in full when
due (whether at stated maturity, as a mandatory prepayment, by acceleration, as
a mandatory cash collateralization or otherwise) strictly in accordance with the
terms thereof.  The Guarantors hereby further agree that if any of the
Obligations are not paid in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration, as a mandatory cash collateralization or
otherwise), the Guarantors will, jointly and severally, promptly pay the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Obligations, the same will be
promptly paid in full when due (whether at extended maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
in accordance with the terms of such extension or renewal.

﻿

(b)Notwithstanding any provision to the contrary contained herein or in any
other of the Loan Documents, Swap Contracts or Treasury Management Agreements,
the obligations of each Guarantor under this Agreement and the other Loan
Documents shall not exceed an aggregate amount equal to the largest amount that
would not render such obligations subject to avoidance under applicable Debtor
Relief Laws.

﻿

4.02Obligations Unconditional.

﻿

(a)The obligations of the Guarantors under Section 4.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents, Swap Contracts or
Treasury Management Agreements, or any other agreement or instrument referred to
therein, or any substitution, compromise, release, impairment or exchange of any
other guarantee of or security for any of the Obligations, and, to the fullest
extent permitted by applicable Law, irrespective of any other circumstance
whatsoever that might otherwise constitute a legal or equitable discharge or
defense of a surety or guarantor, it being the intent of this Section 4.02 that
the obligations of the Guarantors hereunder shall be absolute and unconditional
under any and all circumstances.  Each Guarantor agrees that such Guarantor
shall have no right of subrogation, indemnity, reimbursement or contribution
against any Borrower or any other



 

32

--------------------------------------------------------------------------------

 

 

Guarantor for amounts paid under this Article IV until such time as the
Obligations have been paid in full and the Commitments have expired or
terminated. 

﻿

(b)Without limiting the generality of the foregoing subsection (a), it is agreed
that, to the fullest extent permitted by Law, the occurrence of any one or more
of the following shall not alter or impair the liability of any Guarantor
hereunder, which shall remain absolute and unconditional as described above:

﻿

(i)at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;

﻿

(ii)any of the acts mentioned in any of the provisions of any of the Loan
Documents, any Swap Contract or Treasury Management Agreement between any Loan
Party and the Lender, or any Affiliate of the Lender, or any other agreement or
instrument referred to in the Loan Documents, such Swap Contracts or such
Treasury Management Agreements shall be done or omitted;

﻿

(iii)the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under any of the Loan Documents or any other documents relating to the
Obligations or any other agreement or instrument referred to therein shall be
waived or any other guarantee of any of the Obligations or any security therefor
shall be released, impaired or exchanged in whole or in part or otherwise dealt
with;

﻿

(iv)any Lien granted to, or in favor of, the Lender or any holder of Obligations
as security for any of the Obligations shall fail to attach or be perfected; or

﻿

(v)any of the Obligations shall be determined to be void or voidable (including,
without limitation, for the benefit of any creditor of any Guarantor) or shall
be subordinated to the claims of any Person (including, without limitation, any
creditor of any Guarantor).

﻿

(c)With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Lender or any holder of the Obligations
exhaust any right, power or remedy or proceed against any Person under any of
the Loan Documents, any Swap Contract or any Treasury Management Agreement
between any Loan Party and the Lender, or any Affiliate of the Lender, or any
other agreement or instrument referred to in the Loan Documents, such Swap
Contracts or such Treasury Management Agreements, or against any other Person
under any other guarantee of, or security for, any of the Obligations.

﻿

4.03Reinstatement.

﻿

The obligations of each Guarantor under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
Debtor Relief Law or otherwise, and each Guarantor agrees that it will indemnify
the Lender and each holder of the Obligations on demand for all reasonable costs
and expenses (including, without limitation, the fees, charges and disbursements
of counsel) incurred by the Lender or such holder of the Obligations in
connection with such rescission or restoration, including any such costs and
expenses incurred in defending against any claim alleging that such payment
constituted a preference, fraudulent transfer or similar payment under any
Debtor Relief Law.





 

33

--------------------------------------------------------------------------------

 

 



4.04Certain Additional Waivers.

﻿

Each Guarantor acknowledges and agrees that (a) the guaranty given hereby may be
enforced without the necessity of resorting to or otherwise exhausting remedies
in respect of any other security or collateral interests, and without the
necessity at any time of having to take recourse against any Borrower hereunder
or against any collateral securing the Obligations or otherwise, and (b) it will
not assert any right to require that action first be taken against any Borrower
or any other Person (including any co‑guarantor) or pursuit of any other remedy
or enforcement any other right, and (c) nothing contained herein shall prevent
or limit action being taken against any Borrower hereunder, under the other Loan
Documents or the other documents and agreements relating to the Obligations or,
foreclosure on any security or collateral interests relating hereto or thereto,
or the exercise of any other rights or remedies available in respect thereof, if
neither the Borrowers nor the Guarantors shall timely perform their obligations,
and the exercise of any such rights and completion of any such foreclosure
proceedings shall not constitute a discharge of the Guarantors' obligations
hereunder unless as a result thereof, the Obligations shall have been paid in
full and the commitments relating thereto shall have expired or terminated, it
being the purpose and intent that the Guarantors' obligations hereunder be
absolute, irrevocable, independent and unconditional under all circumstances. 
Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.

﻿

4.05Remedies.

﻿

The Guarantors agree that, to the fullest extent permitted by Law, as between
the Guarantors, on the one hand, and holders of the Obligations, on the other
hand, the Obligations may be declared to be forthwith due and payable as
provided in Section 9.02 (and shall be deemed to have become automatically due
and payable in the circumstances specified in Section 9.02) for purposes of
Section 4.01 notwithstanding any stay, injunction or other prohibition
preventing such declaration (or preventing the Obligations from becoming
automatically due and payable) as against any other Person and that, in the
event of such declaration (or the Obligations being deemed to have become
automatically due and payable), the Obligations (whether or not due and payable
by any other Person) shall forthwith become due and payable by the Guarantors
for purposes of Section 4.01. 

﻿

4.06Rights of Contribution.

﻿

The Guarantors hereby agree as among themselves that, in connection with
payments made hereunder, each Guarantor shall have a right of contribution from
each other Guarantor in accordance with applicable Law.  Such contribution
rights shall be subordinate and subject in right of payment to the Obligations
until such time as the Obligations have been irrevocably paid in full and the
commitments relating thereto shall have expired or been terminated, and none of
the Guarantors shall exercise any such contribution rights until the Obligations
have been irrevocably paid in full and the Commitments shall have expired or
been terminated.

﻿

4.07Guarantee of Payment; Continuing Guarantee.

﻿

The guarantee in this Article IV is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising. 





 

34

--------------------------------------------------------------------------------

 

 



4.08Waivers of Other Rights and Defenses. 

﻿

(a)Each Guarantor waives any rights and defenses that are or may become
available to Guarantor by reason of Sections 2787 to 2855, inclusive, of the
California Civil Code.

﻿

(b)Each Guarantor waives any right or defense it may have at law or equity,
including California Code of Civil Procedure Section 580a, to a fair market
value hearing or action to determine a deficiency judgment after a foreclosure.

﻿

4.09Subordination. 

﻿

Each Guarantor hereby subordinates the payment of all obligations and
indebtedness of each other Loan Party owing to such Guarantor, whether now
existing or hereafter arising, including but not limited to any obligation of
such other Loan Party to such Guarantor as subrogee of the Lender or resulting
from such Guarantor’s performance under this Article IV, to the indefeasible
payment in full of all Obligations.  If the Lender so requests, any such
obligation or indebtedness of the applicable Loan Party to any Guarantor shall
be enforced and performance received by such Guarantor as trustee for the Lender
and the proceeds thereof shall be paid over to the Lender on account of the
Obligations, but without reducing or affecting in any manner the liability of
such Guarantor under this Article IV.

﻿

﻿

ARTICLE V

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

﻿

5.01Conditions of Initial Credit Extension.

﻿

The obligation of the Lender to make its initial Credit Extension hereunder is
subject to satisfaction of the following conditions precedent:

﻿

(a)Loan Documents.  Receipt by the Lender of executed counterparts of this
Agreement and the other Loan Documents, each properly executed by a Responsible
Officer of the signing Loan Party and, as applicable, by the Lender.

﻿

(b)Opinions of Counsel. Receipt by the Lender of favorable opinions of legal
counsel to the Loan Parties, addressed to the Lender, dated as of the Closing
Date, and in form and substance satisfactory to the Lender.

﻿

(c)No Material Adverse Change.  Since August 31, 2010, there has not occurred an
event or condition that has had or could reasonably be expected to have a
Material Adverse Effect.

﻿

(d)Organization Documents, Resolutions, Etc.  Receipt by the Lender of the
following, in form and substance satisfactory to the Lender:

﻿

(i)copies of the Organization Documents of each Loan Party certified to be true
and complete as of a recent date by the appropriate Governmental Authority of
the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary of such Loan
Party to be true and correct as of the Closing Date;

﻿

(ii)such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Lender may require evidencing



 

35

--------------------------------------------------------------------------------

 

 

the identity, authority and capacity of each Responsible Officer thereof
authorized to act as a Responsible Officer in connection with this Agreement and
the other Loan Documents to which such Loan Party is a party; and

﻿

(iii)such documents and certifications as the Lender may reasonably require to
evidence that each Loan Party is duly organized or formed, and is validly
existing, in good standing and qualified to engage in business in its state of
organization or formation, the state of its principal place of business and each
other jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

﻿

(e)Closing Certificate.  Receipt by the Lender of a certificate signed by a
Responsible Officer of the Company certifying that the conditions specified in
Section 5.01(c) and Sections 5.02(a) and (b) have been satisfied.

﻿

(f)Fees.  Receipt by the Lender of any fees required to be paid on or before the
Closing Date.

﻿

(g)Attorney Costs.  The Company shall have paid all reasonable fees, charges and
disbursements of counsel to the Lender (directly to such counsel if requested by
the Lender) to the extent invoiced prior to or on the Closing Date, plus such
additional amounts of such fees, charges and disbursements as shall constitute
its reasonable estimate of such fees, charges and disbursements incurred or to
be incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Company
and the Lender).

﻿

(h)Union Bank Line of Credit.  Receipt of evidence satisfactory to the Lender
that the Company’s line of credit with Union Bank has been repaid in full and
terminated.

﻿

5.02Conditions to all Credit Extensions.

﻿

The obligation of the Lender to honor any Request for Credit Extension is
subject to the following conditions precedent:

﻿

(a)The representations and warranties of the Loan Parties contained in Article
VI or any other Loan Document, or which are contained in any document furnished
at any time under or in connection herewith or therewith, shall be true and
correct on and as of the date of such Credit Extension, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct as of such earlier date.

﻿

(b)No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

﻿

(c)The Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.

﻿

(d)In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Lender would make it
impracticable for such Credit Extension to be denominated in the relevant
Alternative Currency.

﻿

(e)If the applicable Borrower is a Designated Borrower, such Borrower shall have
been designated as a Designated Borrower pursuant to Section 2.13.





 

36

--------------------------------------------------------------------------------

 

 

﻿

(f)Prior to the earlier of (i) 30 days after the Closing Date and (ii) the first
Credit Extension, the Lender shall have received evidence satisfactory to the
Lender that the Company’s line of credit with Union Bank has been repaid in full
and terminated.

﻿

﻿

Each Request for Credit Extension submitted by a Borrower shall be deemed to be
a representation and warranty that the conditions specified in Sections 5.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

﻿

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

﻿

Each Loan Party represents and warrants to the Lender that:

﻿

6.01Existence, Qualification and Power.

﻿

The Company and each Subsidiary (a) is duly organized or formed, validly
existing and, as applicable, in good standing under the Laws of the jurisdiction
of its incorporation or organization, (b) has all requisite power and authority
and all requisite governmental licenses, authorizations, consents and approvals
to (i) own or lease its assets and carry on its business and (ii) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party, and (c) is duly qualified and is licensed and, as applicable, in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (b)(i) or
(c), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.

﻿

6.02Authorization; No Contravention.

﻿

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is party have been duly authorized by all necessary
corporate or other organizational action, and do not (a) contravene the terms of
any of such Person's Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or  (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.

﻿

6.03Governmental Authorization; Other Consents.

﻿

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan Document
other than those that have already been obtained and are in full force and
effect.





 

37

--------------------------------------------------------------------------------

 

 



6.04Binding Effect.

﻿

Each Loan Document has been duly executed and delivered by each Loan Party that
is party thereto.  Each Loan Document constitutes a legal, valid and binding
obligation of each Loan Party that is party thereto, enforceable against each
such Loan Party in accordance with its terms.

﻿

6.05Financial Statements; No Material Adverse Effect.

﻿

(a)The financial statements delivered pursuant to Sections 7.01(a) and
7.01(b) (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; (ii) fairly present the financial condition of the Company and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein
(subject, in the case of unaudited financial statements, to the absence of
footnotes and to normal year-end audit adjustments); and (iii) show all material
indebtedness and other liabilities, direct or contingent, of the Company and its
Subsidiaries as of the date thereof, including liabilities for taxes, material
commitments and Indebtedness.

﻿

(b)The audited consolidated financial statements of the Company and its
Subsidiaries for the fiscal year ending August 31, 2010 and the unaudited
consolidated financial statements of the Company and its Subsidiaries for the
fiscal quarter ending February 28, 2011 (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Company and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby (subject, in the case of unaudited
financial statements, to the absence of footnotes and to normal year-end audit
adjustments); and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Company and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.

﻿

(c)From August 31, 2010 to and including the Closing Date, there has been no
Disposition or any Involuntary Disposition of any material part of the business
or property of the Company and its Subsidiaries, taken as a whole, and no
purchase or other acquisition by any of them of any business or property
(including any Equity Interests of any other Person) material in relation to the
consolidated financial condition of the Company and its Subsidiaries, taken as a
whole, in each case, which is not reflected in the foregoing financial
statements or in the notes thereto and has not otherwise been disclosed in
writing to the Lender on or prior to the Closing Date.

﻿

(d)Since August 31, 2010, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

﻿

6.06Litigation.

﻿

There are no actions, suits, proceedings, claims or disputes pending or, to the
actual knowledge of the Responsible Officers of the Loan Parties after due and
diligent investigation or threatened, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Company or any Subsidiary
or against any of their properties or revenues that (a) purport to affect or
pertain to this Agreement or any other Loan Document, or any of the transactions
contemplated hereby or (b) could reasonably be expected to have a Material
Adverse Effect.





 

38

--------------------------------------------------------------------------------

 

 



6.07No Default.

(a)Neither the Company nor any Subsidiary is in default under or with respect to
any Contractual Obligation that individually or in the aggregate could
reasonably be expected to have a Material Adverse Effect.

﻿

(b)No Default has occurred and is continuing.

﻿

6.08Ownership of Property.

﻿

The Company and each of its Subsidiaries has good record and marketable title in
fee simple to, or valid leasehold interests in, all real property necessary or
used in the ordinary conduct of its business, except for such defects in title
as could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

﻿

6.09Environmental Compliance.

﻿

(a)The Company and its Subsidiaries conduct in the ordinary course of business a
review of the effect of existing Environmental Laws and claims alleging
potential liability or responsibility for violation of any Environmental Law on
their respective businesses, operations and properties, and as a result thereof
the Loan Parties have reasonably concluded that such Environmental Laws and
claims could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

﻿

(b)Except as could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect, Hazardous Materials have not been released,
discharged or disposed of on any property currently or formerly owned or
operated by the Company or any Subsidiary.

﻿

(c)Neither the Company nor any Subsidiary is undertaking, and has not completed,
either individually or together with other potentially responsible parties, any
investigation or assessment or remedial or response action relating to any
actual or threatened release, discharge or disposal of Hazardous Materials at
any site, location or operation, either voluntarily or pursuant to the order of
any Governmental Authority or the requirements of any Environmental Law; and all
Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or formerly owned or operated by
the Company or any Subsidiary have been disposed of in a manner not reasonably
expected to result in a Material Adverse Effect.

﻿

6.10Insurance.

﻿

The properties of the Company and its Subsidiaries are insured with financially
sound and reputable insurance companies not Affiliates of the Company, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Company or the applicable Subsidiary operates.

﻿

6.11Taxes.

﻿

The Company and its Subsidiaries have filed all federal, state and other
material tax returns and reports required to be filed, and have paid all
federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP.  There is no proposed tax
assessment against the Company or any Subsidiary that would, if made, have a
Material Adverse Effect.  Neither the Company nor any Subsidiary thereof is
party to any tax sharing agreement.





 

39

--------------------------------------------------------------------------------

 

 

﻿

6.12ERISA Compliance.

﻿

(a)Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Internal Revenue Code and other federal or state
Laws.  Each Plan that is intended to be a qualified plan under Section 401(a) of
the Internal Revenue Code has received a favorable determination letter from the
IRS to the effect that the form of such Plan is qualified under Section 401(a)
of the Internal Revenue Code and the trust related thereto has been determined
by the IRS to be exempt from federal income tax under Section 501(a) of the
Internal Revenue Code, or an application for such a letter is currently being
processed by the IRS.   To the best knowledge of the Loan Parties, nothing has
occurred that would prevent or cause the loss of such tax-qualified status.

﻿

(b)There are no pending or, to the best knowledge of the Loan Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could be reasonably be expected to have a Material
Adverse Effect.  There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

﻿

(c)(i)  No ERISA Event has occurred, and no Loan Party nor any ERISA Affiliate
is aware of any fact, event or circumstance that could reasonably be expected to
constitute or result in an ERISA Event with respect to any Pension Plan; (ii)
each Loan Party and each ERISA Affiliate has met all applicable requirements
under the Pension Funding Rules in respect of each Pension Plan, and no waiver
of the minimum funding standards under the Pension Funding Rules has been
applied for or obtained; (iii) as of the most recent valuation date for any
Pension Plan, the funding target attainment percentage (as defined in Section
430(d)(2) of the Internal Revenue Code) is 60% or higher and no Loan Party nor
any ERISA Affiliate knows of any facts or circumstances that could reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date; (iv) no Loan Party nor any
ERISA Affiliate has incurred any liability to the PBGC other than for the
payment of premiums, and there are no premium payments which have become due
that are unpaid; (v) no Loan Party nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (vi) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan.

﻿

6.13Subsidiaries.

﻿

Set forth on Schedule 6.13 is a complete and accurate list as of the Closing
Date of each Subsidiary of the Company, together with (i) jurisdiction of
organization, (ii) number of shares of each class of Equity Interests
outstanding, and (iii) number and percentage of outstanding shares of each class
owned (directly or indirectly) by the Company or any Subsidiary.  The
outstanding Equity Interests of each Subsidiary of the Company are validly
issued, fully paid and non‑assessable.

﻿

6.14Margin Regulations; Investment Company Act.    

﻿

(a)No Borrower is engaged and no Borrower will engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.  Following the application
of the proceeds of each Borrowing or drawing under each Letter of Credit, not
more than 25% of the value of the assets (either of a Borrower only or of the
Company and its Subsidiaries on a consolidated basis) subject to the provisions
of Section 8.01 or Section 8.05 or subject to any restriction



 

40

--------------------------------------------------------------------------------

 

 

contained in any agreement or instrument between any Borrower and the Lender or
any Affiliate of the Lender relating to Indebtedness and within the scope of
Section 9.01(e) will be margin stock.

﻿

(b)No Borrower, any Person Controlling a Borrower, or any Subsidiary is or is
required to be registered as an "investment company" under the Investment
Company Act of 1940.

﻿

6.15Disclosure.

﻿

Each Loan Party has disclosed to the Lender all agreements, instruments and
corporate or other restrictions to which it or any of its Subsidiaries is
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse
Effect.  No report, financial statement, certificate or other information
furnished (whether in writing or orally) by or on behalf of any Loan Party to
the Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Loan Parties represent only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.

﻿

6.16Compliance with Laws.

﻿

The Company and each Subsidiary is in compliance with the requirements of all
Laws and all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

﻿

6.17Intellectual Property; Licenses, Etc.

﻿

Each of the Company and each Subsidiary owns, or possesses the legal right to
use, all of the trademarks, service marks, trade names, copyrights, patents,
patent rights, franchises, licenses and other intellectual property rights
(collectively, "IP Rights") that are reasonably necessary for the operation of
their respective businesses. Except for such claims and infringements that could
not reasonably be expected to have a Material Adverse Effect, no claim has been
asserted and is pending by any Person challenging or questioning the use of any
IP Rights or the validity or effectiveness of any IP Rights, nor does any Loan
Party know of any such claim, and, to the knowledge of the Responsible Officers
of the Loan Parties, the use of any IP Rights by the Company or any Subsidiary
or the granting of a right or a license in respect of any IP Rights from the
Company or any Subsidiary does not infringe on the rights of any Person. 

﻿

6.18Solvency.

﻿

Each Borrower is Solvent, and the Loan Parties are Solvent on a consolidated
basis. 

﻿

6.19Business Locations; Taxpayer Identification Number.

﻿

Set forth on Schedule 6.19 is the chief executive office, exact legal name, U.S.
tax payer identification number and organizational identification number of each
Loan Party as of the Closing Date.





 

41

--------------------------------------------------------------------------------

 

 



6.20Labor Matters.

﻿

There are no collective bargaining agreements or Multiemployer Plans covering
the employees of the Company or any Subsidiary as of the Closing Date. 
Neither the Company nor any Subsidiary has suffered any strikes, walkouts, work
stoppages due to labor issues or other material labor difficulty in the five
years preceding the Closing Date.

﻿

﻿

ARTICLE VII

AFFIRMATIVE COVENANTS

﻿

So long as the Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding,  each Loan Party shall, and shall cause each
Subsidiary to:

﻿

7.01Financial Statements.

﻿

Deliver to the Lender, in form and detail satisfactory to the Lender

﻿

(a)as soon as available, but in any event within ninety days after the end of
each fiscal year of the Company, a consolidated balance sheet of the Company and
its Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, changes in shareholders' equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Lender, which report and opinion shall be prepared
in accordance with generally accepted auditing standards and shall not be
subject to any "going concern" or like qualification or exception or any
qualification or exception as to the scope of such audit;  and

﻿

(b)as soon as available, but in any event within forty-five days after the end
of each of the first three fiscal quarters of each fiscal year of the Company, a
consolidated balance sheet of the Company and its Subsidiaries as at the end of
such fiscal quarter, the related consolidated statements of income or operations
for such fiscal quarter and for the portion of the Company's fiscal year then
ended, and the related consolidated statements of changes in shareholders'
equity, and cash flows for such fiscal quarter and the portion of the Company's
fiscal year then ended, in each case setting forth in comparative form, as
applicable, the figures for the corresponding fiscal quarter of the previous
fiscal year and the corresponding portion of the previous fiscal year, all in
reasonable detail and certified by the chief executive officer, chief financial
officer, treasurer or controller of the Company as fairly presenting the
financial condition, results of operations, shareholders' equity and cash flows
of the Company and its Subsidiaries in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes.

﻿

As to any information contained in materials furnished pursuant to Section
7.02(c), the Company shall not be separately required to furnish such
information under Section 7.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Company to furnish the information and
materials described in Section 7.01(a) or (b) above at the times specified
therein.

﻿

7.02Certificates; Other Information.

﻿

Deliver to the Lender, in form and detail satisfactory to the Lender:





 

42

--------------------------------------------------------------------------------

 

 

﻿

(a)concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer or controller of the
Company;

﻿

(b)not later than 30 days after the beginning of each fiscal year of the
Company, commencing with the fiscal year beginning September 1, 2011,  an annual
business plan and budget of the Company and its Subsidiaries on a consolidated
basis;

﻿

(c)promptly upon transmission thereof, copies of all such financial statements,
proxy statements, notices and reports as it shall send to its public
stockholders and copies of all registration statements (without exhibits) and
all reports which it files with the SEC:

﻿

(d)promptly upon receipt thereof, a copy of each other report submitted to any
Loan Party by independent accountants in connection with any annual, interim or
special audit made by them of the books of the any Loan Party;

﻿

(e)promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of the Company or any Subsidiary
pursuant to the terms of any indenture, loan or credit or similar agreement and
not otherwise required to be furnished to the Lender pursuant to Section 7.01 or
any other clause of this Section 7.02; 

﻿

(f)promptly, and in any event within five Business Days after receipt thereof by
any Loan Party, copies of each notice or other correspondence received from the
SEC (or comparable agency in any applicable non-U.S. jurisdiction) concerning
any investigation or possible investigation by such agency regarding financial
or other operational results of any Loan Party; and

﻿

(g)promptly, such additional information regarding the business, financial or
corporate affairs of the Company or any Subsidiary, or compliance with the terms
of the Loan Documents, as the Lender may from time to time reasonably request.

﻿

Documents required to be delivered pursuant to Section 7.01(a) or (b) or Section
7.02(c) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and shall be deemed to have
been delivered electronically on the date (i) on which the Company posts such
documents, or provides a link thereto on the Company’s website on the Internet
at the website address listed on Schedule 11.02; or (ii) on which such documents
are posted on the Company’s behalf on an Internet or intranet website, if any,
to which the Lender has access (whether a commercial, third‑party website or
whether sponsored by the Lender); provided that the Company shall notify the
Lender (by telecopier or electronic mail) of the posting of any such documents
(which notice shall be deemed satisfied if the Company has included the Lender
on the Company's electronic distribution list on the Company's investor
relations website for SEC filings).

﻿

7.03Notices.

﻿

Upon a Responsible Officer of a Loan Party acquiring knowledge thereof, promptly
notify the Lender of:

﻿

(a)the occurrence of any Default.

﻿

(b)any matter that has resulted or could reasonably be expected to result in a
Material Adverse Effect.





 

43

--------------------------------------------------------------------------------

 

 

﻿

(c)the occurrence of any ERISA Event.

﻿

Each notice pursuant to this Section 7.03 shall be accompanied by a statement of
a Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company has taken and proposes
to take with respect thereto.  Each notice pursuant to Section 7.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

﻿

7.04Payment of Taxes.

﻿

Pay and discharge, as the same shall become due and payable, all its tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Company or such Subsidiary.

﻿

7.05Preservation of Existence, Etc.

﻿

(a)Preserve, renew and maintain in full force and effect its legal existence and
good standing under the Laws of the jurisdiction of its organization except in a
transaction permitted by Section 8.04 or 8.05.

﻿

(b)Take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

﻿

(c)Preserve or renew all of its IP Rights, the non-preservation of which could
reasonably be expected to have a Material Adverse Effect.

﻿

7.06Maintenance of Properties.

﻿

(a)Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted.

﻿

(b)Make all necessary repairs thereto and renewals and replacements thereof,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

﻿

(c)Use the standard of care typical in the industry in the operation and
maintenance of its facilities.

﻿

7.07Maintenance of Insurance.

﻿

Maintain in full force and effect insurance (including worker's compensation
insurance, liability insurance, casualty insurance and business interruption
insurance) with financially sound and reputable insurance companies not
Affiliates of the Company, in such amounts, with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Company or such Subsidiary
operates.  





 

44

--------------------------------------------------------------------------------

 

 



7.08Compliance with Laws.

﻿

Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

﻿

7.09Books and Records.

﻿

Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of the
Company or such Subsidiary, as the case may be.

﻿

7.10Inspection Rights.

﻿

Permit representatives and independent contractors of the Lender to visit and
inspect any of its properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public accountants, all at the expense of the Company and at such reasonable
times during normal business hours and as often as may be reasonably desired,
upon reasonable advance notice to the Company;  provided,  however, that when an
Event of Default exists the Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Company at any time during normal business hours and without advance notice.

﻿

7.11Use of Proceeds.

﻿

Use the proceeds of the Credit Extensions (a) to finance working capital,
capital expenditures and other lawful corporate purposes, and (b) to refinance
certain existing Indebtedness, provided that in no event shall the proceeds of
the Credit Extensions be used in contravention of any Law or of any Loan
Document.

﻿

7.12ERISA Compliance.

﻿

Do, and cause each of its ERISA Affiliates to do, each of the following: (a)
maintain each Plan in compliance in all material respects with the applicable
provisions of ERISA, the Internal Revenue Code and other federal or state law;
(b) cause each Plan that is qualified under Section 401(a) of the Internal
Revenue Code to maintain such qualification; and (c) make all required
contributions to any Plan subject to Section 412, Section 430 or Section 431 of
the Internal Revenue Code.

﻿

7.13Additional Guarantors.

﻿

Within thirty days after the acquisition or formation of any Domestic
Subsidiary, cause such Person to (i) become a Guarantor by executing and
delivering to the Lender a Joinder Agreement or such other documents as the
Lender shall deem appropriate for such purpose, and (ii) upon the request of the
Lender in its sole discretion, deliver to the Lender such Organization
Documents, resolutions and favorable opinions of counsel, all in form, content
and scope reasonably satisfactory to the Lender.  Notwithstanding anything in
any Loan Document to the contrary, WD-40 Direct LLC shall not be required to
become a Guarantor until such time, if any, as it has material assets and
engages in business. 





 

45

--------------------------------------------------------------------------------

 

 



7.14Release of Liens.

﻿

On or prior to the Note Purchase Agreement Termination Date, deliver
 a satisfactory payoff letter evidencing the repayment in full of and release of
Liens securing the Note Purchase Agreement.  No later than thirty days after the
Note Purchase Agreement Termination Date, provide the Lender satisfactory
evidence of the termination of all Liens securing the Note Purchase Agreement.

﻿

﻿

ARTICLE VIII

NEGATIVE COVENANTS

﻿

So long as the Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, no Loan Party shall, nor shall it permit any
Subsidiary to, directly or indirectly:

﻿

8.01Liens.

﻿

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

﻿

(a)Liens pursuant to any Loan Document;

﻿

(b)Liens existing on the date hereof and listed on Schedule 8.01;

﻿

(c)Liens (other than Liens imposed under ERISA) for taxes, assessments or
governmental charges or levies not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

﻿

(d)statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and suppliers and other Liens imposed by law or pursuant to
customary reservations or retentions of title arising in the ordinary course of
business, provided that such Liens secure only amounts not yet due and payable
or, if due and payable, are unfiled and no other action has been taken to
enforce the same or are being contested in good faith by appropriate proceedings
for which adequate reserves determined in accordance with GAAP have been
established;

﻿

(e)pledges or deposits in the ordinary course of business in connection with
workers' compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

﻿

(f)deposits to secure the performance of bids, trade contracts and leases (other
than Indebtedness), statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature incurred in the ordinary course of
business;

﻿

(g)easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

﻿





 

46

--------------------------------------------------------------------------------

 

 

(h)Liens securing judgments for the payment of money (or appeal or other surety
bonds relating to such judgments) not constituting an Event of Default under
Section 9.01(h);

﻿

(i)Liens securing Indebtedness permitted under Section 8.03(e);  provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) such Liens attach to such property
concurrently with or within ninety days after the acquisition thereof;

﻿

(j)leases or subleases granted to others not interfering in any material respect
with the business of the Company or any Subsidiary;

﻿

(k)any interest of title of a lessor under, and Liens arising from UCC financing
statements (or equivalent filings, registrations or agreements in foreign
jurisdictions) relating to, leases permitted by this Agreement;

﻿

(l)Liens deemed to exist in connection with Investments in repurchase agreements
permitted under Section 8.02;

﻿

(m)normal and customary rights of setoff upon deposits of cash in favor of banks
or other depository institutions;

﻿

(n)Liens of a collection bank arising under Section 4‑210 of the Uniform
Commercial Code on items in the course of collection; and

﻿

(o)prior to the Note Purchase Agreement Termination Date, Liens securing the
Company's obligations under the Note Purchase Agreement.

﻿

8.02Investments.

﻿

Make any Investments, except:

﻿

(a)Investments held in the form of cash or Cash Equivalents;

﻿

(b)Investments existing as of the Closing Date and set forth on Schedule 8.02;

﻿

(c)Investments in any Person that is a Loan Party prior to giving effect to such
Investment;  

﻿

(d)Investments by any Subsidiary that is not a Loan Party in any other
Subsidiary that is not a Loan Party;

﻿

(e)Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

﻿

(f)Guarantees permitted by Section 8.03;

﻿

(g)Permitted Acquisitions; and

﻿

(h)Investments of a nature not contemplated in the foregoing clauses in an
amount not to exceed $2,500,000 in the aggregate at any time outstanding. 

﻿





 

47

--------------------------------------------------------------------------------

 

 

8.03Indebtedness.

﻿

Create, incur, assume or suffer to exist any Indebtedness, except:

﻿

(a)Indebtedness under the Loan Documents;

﻿

(b)Indebtedness set forth on Schedule 8.03;

﻿

(c)intercompany Indebtedness permitted under Section 8.02;

﻿

(d)obligations (contingent or otherwise) existing or arising under any Swap
Contract, provided that (i) such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with liabilities, commitments, investments, assets, or property
held or reasonably anticipated by such Person, or changes in the value of
securities issued by such Person, and not for purposes of speculation or taking
a "market view;" and (ii) such Swap Contract does not contain any provision
exonerating the non‑defaulting party from its obligation to make payments on
outstanding transactions to the defaulting party;

﻿

(e)purchase money Indebtedness (including obligations in respect of Capital
Leases) hereafter incurred to finance the purchase of fixed assets, and
renewals, refinancings and extensions thereof, provided that (i) the aggregate
outstanding principal amount of all such Indebtedness shall not exceed
$10,000,000 at any one time outstanding; and (ii) such Indebtedness when
incurred shall not exceed the purchase price of the asset(s) financed;

﻿

(f)other unsecured Indebtedness in an aggregate principal amount not to exceed
$1,250,000 at any one time outstanding;

﻿

(g)Guarantees with respect to Indebtedness permitted under this Section 8.03;
and

﻿

(h)prior to the Note Purchase Agreement Termination Date, Indebtedness arising
under the Note Purchase Agreement in an aggregate principal amount not to exceed
$10,800,000.

﻿

8.04Fundamental Changes.

﻿

Merge, dissolve, liquidate or consolidate with or into another Person, except
that so long as no Default exists or would result therefrom, (a) the Company may
merge or consolidate with any of its Subsidiaries provided that the Company is
the continuing or surviving Person, (b) any Subsidiary may merge or consolidate
with any other Subsidiary provided that if a Loan Party is a party to such
transaction, the continuing or surviving Person is a Loan Party, (c) the Company
or any Subsidiary may merge with any other Person in connection with a Permitted
Acquisition provided that (i) if the Company is a party to such transaction, the
Company is the continuing or surviving Person and (ii) if a Loan Party is a
party to such transaction, such Loan Party is the surviving Person and (d) any
Subsidiary may dissolve, liquidate or wind up its affairs at any time provided
that such dissolution, liquidation or winding up, as applicable, could not have
a Material Adverse Effect.

﻿

8.05Dispositions.

﻿

Make any Disposition except:

﻿

(a)Permitted Transfers;

﻿





 

48

--------------------------------------------------------------------------------

 

 

(b)Dispositions of machinery and equipment no longer used or useful in the
conduct of business of the Company and its Subsidiaries that are Disposed of in
the ordinary course of business; and

﻿

(c)other Dispositions so long as (i) the consideration paid in connection
therewith shall be paid contemporaneous with consummation of the transaction and
shall be in an amount not less than the fair market value of the property
disposed of, (ii) such transaction does not involve the sale or other
disposition of a minority equity interest in any Subsidiary, (iii) such
transaction does not involve a sale or other disposition of receivables other
than receivables owned by or attributable to other property concurrently being
disposed of in a transaction otherwise permitted under this Section 8.05,
and (iv) the aggregate net book value of all of the assets sold or otherwise
disposed of by the Company and its Subsidiaries in all such transactions
occurring after the Closing Date shall not exceed  $25,000,000.

﻿

Notwithstanding the foregoing, prior to the Disposition (including by way of a
merger or consolidation), dissolution, liquidation or winding up of any
Subsidiary that is a Designated Borrower, the Company shall terminate such
Subsidiary's status as a Designated Borrower in accordance with Section 2.13(d)
and any Loans or other outstanding Obligations of such Subsidiary shall be
assumed by the Company.

﻿

8.06Restricted Payments.

﻿

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:

﻿

(a)each Subsidiary may make Restricted Payments to Persons that own Equity
Interests in such Subsidiary, ratably according to their respective holdings of
the type of Equity Interest in respect of which such Restricted Payment is being
made;  

﻿

(b)the Company and each Subsidiary may declare and make dividend payments or
other distributions payable solely in common Equity Interests of such Person;  

﻿

(c)so long as no Default exists immediately prior and after giving effect
thereto, the Company may make cash dividends in an aggregate amount during any
four-fiscal quarter period not to exceed 75% of Consolidated Net Income for the
most recently ended four-fiscal quarter period for which financial statements
have been delivered pursuant to Section 7.01; and

﻿

(d)so long as no Default exists immediately prior and after giving effect
thereto, the Company may repurchase shares of its capital stock in an aggregate
amount not to exceed $100,000,000 during the term of this Agreement.

﻿

8.07Change in Nature of Business.

﻿

Engage in any material line of business substantially different from those lines
of business conducted by the Company and its Subsidiaries on the Closing Date or
any business substantially related or incidental thereto.

﻿

8.08Transactions with Affiliates and Insiders.

﻿

Enter into or permit to exist any transaction or series of transactions with any
officer, director or Affiliate of such Person other than (a) advances of working
capital to any Loan Party, (b) transfers of cash and assets to any Loan Party,
(c) intercompany transactions expressly permitted by this Agreement, (d) normal
and reasonable compensation and reimbursement of expenses of officers and
directors and (e) except as otherwise specifically limited in this Agreement,
other transactions which are entered into in the ordinary course of such



 

49

--------------------------------------------------------------------------------

 

 

Person's business on terms and conditions substantially as favorable to such
Person as would be obtainable by it in a comparable arms‑length transaction with
a Person other than an officer, director or Affiliate.

﻿

8.09Burdensome Agreements.

﻿

Enter into, or permit to exist, any Contractual Obligation that (a) encumbers or
restricts the ability of any such Person to (i) make Restricted Payments to any
Loan Party, (ii) pay any Indebtedness or other obligation owed to any Loan
Party, (iii) make loans or advances to any Loan Party, (iv) transfer any of its
property to any Loan Party, (v) pledge its property pursuant to the Loan
Documents or any renewals, refinancings, exchanges, refundings or extension
thereof or (vi) act as a Loan Party pursuant to the Loan Documents or any
renewals, refinancings, exchanges, refundings or extension thereof, except (in
respect of any of the matters referred to in clauses (i)‑(v) above) for (1) this
Agreement and the other Loan Documents, (2) any document or instrument governing
Indebtedness incurred pursuant to Section 8.03(e), provided that any such
restriction contained therein relates only to the asset or assets constructed or
acquired in connection therewith, (3) any Permitted Lien or any document or
instrument governing any Permitted Lien, provided that any such restriction
contained therein relates only to the asset or assets subject to such Permitted
Lien, (4) customary restrictions and conditions contained in any agreement
relating to the sale of any property permitted under Section 8.05 pending the
consummation of such sale, or (5) prior to the Note Purchase Agreement
Termination Date, the Note Purchase Agreement or (b) requires the grant of any
security for any obligation if such property is given as security for the
Obligations except for during any time prior to the Note Purchase Agreement
Termination Date, the Note Purchase Agreement.

﻿

8.10Use of Proceeds.

﻿

Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.

﻿

8.11Financial Covenants.

﻿

(a)Prior to the Note Purchase Agreement Termination Date, the Company will not
permit the covenants set forth on Exhibit 8.11 to be violated.

﻿

(b)At all times after the Note Purchase Agreement Termination Date,  the Company
will not permit the Consolidated EBITDA as of the end of any fiscal quarter of
the Company for the four fiscal quarter period ending on such date to be less
than $40,000,000.

﻿

8.12Prepayment of Other Indebtedness, Etc.

﻿

(a)Amend or modify any of the terms of any Indebtedness of the Company or any
Subsidiary (other than Indebtedness arising under the Loan Documents) if such
amendment or modification would add or change any terms in a manner adverse to
the Company or any Subsidiary, or shorten the final maturity or average life to
maturity or require any payment to be made sooner than originally scheduled or
increase the interest rate applicable thereto.

﻿

(b)Make (or give any notice with respect thereto) any voluntary or optional
payment or prepayment or redemption or acquisition for value of (including
without limitation, by way of depositing money or securities with the trustee
with respect thereto before due for the purpose of paying when due), refund,
refinance or exchange of any Indebtedness of the Company or any Subsidiary
(other than Indebtedness arising under the Loan Documents).





 

50

--------------------------------------------------------------------------------

 

 

﻿

8.13Organization Documents; Fiscal Year; Legal Name, State of Formation and Form
of Entity.

﻿

(a)Amend, modify or change its Organization Documents in a manner adverse to the
Lender.

﻿

(b)Change its fiscal year.

﻿

(c)Without providing ten days prior written notice to the Lender, change its
name, state of formation or form of organization.

﻿

8.14Ownership of Subsidiaries.

﻿

Notwithstanding any other provisions of this Agreement to the contrary, (a)
permit any Person (other than the Company or any wholly-owned Subsidiary) to own
any Equity Interests of any Subsidiary except to qualify directors where
required by applicable Law or to satisfy other requirements of applicable Law
with respect to the ownership of Equity Interests of Foreign Subsidiaries, or
(b) permit any Subsidiary to issue or have outstanding any shares of preferred
Equity Interests.

﻿

8.15Capital Expenditures.

﻿

Permit Consolidated Capital Expenditures to exceed $5,000,000 per fiscal year.

﻿

Notwithstanding anything to the contrary contained in Section 8.15 to the extent
that the aggregate amount of Consolidated Capital Expenditures made by any Loan
Party in any fiscal year of the Company is less than the maximum base amount of
Consolidated Capital Expenditures permitted by Section 8.15 with respect to such
fiscal year, the amount of such difference (the "Rollover Amount") may be
carried forward and used to make additional Consolidated Capital Expenditures in
subsequent fiscal years of the Company; provided that the Rollover Amount added
to the amount of Consolidated Capital Expenditures permitted in any fiscal year
of the Company shall not exceed $2,500,000.

﻿

8.16Synthetic Leases and Securitization Transactions.

﻿

Enter into, or permit to exist, any Synthetic Leases or Securitization
Transactions.

﻿

﻿

﻿

ARTICLE IX

EVENTS OF DEFAULT AND REMEDIES

﻿

9.01Events of Default.

﻿

Each of the following shall be an “Event of Default” under this Agreement:

﻿

(a)Non-Payment.  Any Loan Party fails to pay (i) when and as required to be paid
herein, and in the currency required hereunder, any amount of principal of any
Loan or any L/C Obligation, or (ii) within three days after the same becomes
due, any interest on any Loan or on any L/C Obligation, or any fee due
hereunder, or (iii) within five days after the same becomes due, any other
amount payable hereunder or under any other Loan Document; or

﻿





 

51

--------------------------------------------------------------------------------

 

 

(b)Specific Covenants.  Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 7.01,  7.02,  7.03,  7.05(a),
 7.10,  7.11 or 7.13, or Article VIII; or

﻿

(c)Other Defaults.  Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty days after the earlier to occur of (i) any Responsible
Officer of a Loan Party’s acquiring knowledge of such default and (ii) written
notice thereof shall have been received by the Company from the Lender; or

﻿

(d)Representations and Warranties.  Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Loan Party
herein, in any other Loan Document, or in any document delivered in connection
herewith or therewith shall be incorrect or misleading when made or deemed made;
or

﻿

(e)Cross-Default.  (i) The Company or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or (ii)
there occurs under any Swap Contract an Early Termination Date (as defined in
such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Company or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the Company or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by the Company or such Subsidiary as a result thereof is greater than the
Threshold Amount; or

﻿

(f)Insolvency Proceedings, Etc.    The Company or any Subsidiary institutes or
consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for sixty
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for sixty
calendar days, or an order for relief is entered in any such proceeding; or

﻿

(g)Inability to Pay Debts; Attachment.  (i) The Company or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
thirty days after its issue or levy; or

﻿





 

52

--------------------------------------------------------------------------------

 

 

(h)Judgments.  There is entered against the Company or any Subsidiary (i) one or
more final judgments or orders for the payment of money in an aggregate amount
(as to all such judgments or orders) exceeding the Threshold Amount (to the
extent not covered by independent third-party insurance as to which the insurer
has been notified of the claim and has not rejected coverage), or (ii) any one
or more non-monetary final judgments that have, or could reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect and, in
either case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of thirty consecutive days during
which a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or

﻿

(i)ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Company or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

﻿

(j)Invalidity of Loan Documents.  Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or any Loan Party or any other Person contests
in any manner the validity or enforceability of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document; or

﻿

(k)Change of Control.  There occurs any Change of Control; or

﻿

(l)Material Adverse Effect.  An event or condition that has occurred that has
had or could reasonably be expected to have a Material Adverse Effect.

﻿

9.02Remedies Upon Event of Default.

﻿

If any Event of Default occurs and is continuing, the Lender may take any or all
of the following actions:

﻿

(a)declare the Commitments to be terminated, whereupon the Commitments shall be
terminated;

﻿

(b)declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;  

﻿

(c)require that the Borrowers Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

﻿

(d)exercise all rights and remedies available to it under the Loan Documents;

﻿

provided,  however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of the Lender to make Loans and make L/C Credit
Extensions shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and



 

53

--------------------------------------------------------------------------------

 

 

payable, and the obligation of the Borrowers to Cash Collateralize the L/C
Obligations as aforesaid shall automatically become effective, in each case
without further act of the Lender.

﻿

The Lender may, at any time and from time to time after the initial deposit of
Cash Collateral pursuant to Section 9.02(c), require that the Borrowers provide
additional Cash Collateral (and the Borrowers shall, from time to time after the
initial deposit of Cash Collateral, provide such additional Cash Collateral) in
an amount not to exceed 105% of the Outstanding Amount of such L/C Obligations,
in order to protect against the results of exchange rate fluctuations.

﻿

9.03Application of Funds.

﻿

After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 9.02), any amounts received on account of the Obligations
shall be applied by the Lender in its sole discretion.    Notwithstanding the
foregoing, payments provided by a Designated Borrower shall only be applied to
the Obligations of such Designated Borrower.

﻿

﻿

ARTICLE X

[RESERVED]

﻿

﻿

﻿

ARTICLE XI

MISCELLANEOUS

﻿

11.01Amendments, Etc.

﻿

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by any Loan Party therefrom, shall be
effective unless in writing signed by the Lender and the Loan Parties, as the
case may be, and each such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.

﻿

11.02Notices; Effectiveness; Electronic Communications.

﻿

(a)Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 11.02.

﻿

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic



 

54

--------------------------------------------------------------------------------

 

 

communications to the extent provided in subsection (b) below, shall be
effective as provided in such subsection (b).

﻿

(b)Electronic Communications. The Lender or any Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

﻿

Unless the Lender otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender's receipt of
an acknowledgement from the intended recipient (such as by the "return receipt
requested" function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

﻿

(c)Change of Address, Etc.  Any Borrower and the Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto. 

﻿

(d)Reliance by the Lender.    The Lender shall be entitled to rely and act upon
any notices (including telephonic Loan Notices) purportedly given by on behalf
of any Loan Party even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Loan Parties shall
indemnify the Lender and its Related Parties from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by on behalf of a Loan Party.  All telephonic notices to and
other telephonic communications with the Lender may be recorded by the Lender,
and each of the parties hereto hereby consents to such recording.

﻿

11.03No Waiver; Cumulative Remedies; Enforcement.

﻿

No failure by the Lender to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder or under any other Loan Document preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

﻿

11.04Expenses; Indemnity; and Damage Waiver.

﻿

(a)Costs and Expenses.  The Loan Parties shall pay (i) all reasonable
out‑of‑pocket expenses incurred by the Lender and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Lender), in
connection with the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out‑of‑pocket expenses incurred by the Lender in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all reasonable out‑of‑pocket expenses incurred
by the Lender (including the fees, charges and disbursements of any counsel for
the Lender), and shall pay all fees and time charges for



 

55

--------------------------------------------------------------------------------

 

 

attorneys who may be employees of the Lender, in connection with the enforcement
or protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out‑of‑pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

﻿

(b)Indemnification.  The Loan Parties shall indemnify the Lender and each
Related Party (each such Person being called an "Indemnitee") against, and hold
each Indemnitee harmless from, any and all losses, claims, damages, liabilities
and related expenses (including the fees, charges and disbursements of any
counsel for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all fees and time charges and disbursements for attorneys who
may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by any Loan Party arising out of,
in connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, or the administration of this Agreement and the
other Loan Documents (including in respect of any matters addressed in Section
3.01), (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Company or any of its Subsidiaries, or any
Environmental Liability related in any way to the Company or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by any Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by any Loan Party against an Indemnitee for
breach in bad faith of such Indemnitee's obligations hereunder or under any
other Loan Document, if such Loan Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction.

﻿

(c)Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable law, no Loan Party shall assert, and each Loan Party hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

﻿

(d)Payments.  All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

﻿

(e)Survival.  The agreements in this Section shall survive the termination of
the Commitments and the repayment, satisfaction or discharge of all the other
Obligations.

﻿





 

56

--------------------------------------------------------------------------------

 

 

11.05Payments Set Aside.

﻿

To the extent that any payment by or on behalf of any Loan Party is made to the
Lender, or the Lender exercises its right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such setoff had not occurred.

﻿

11.06Successors and Assigns.

﻿

(a)Successors and Assigns Generally.  The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that no Borrower may assign or otherwise transfer any of its
rights or obligations hereunder or thereunder without the prior written consent
of the Lender.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, participants and, to the
extent expressly contemplated hereby, the Related Parties of the Lender) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

﻿

(b)Assignments.  The Lender may at Lender’s sole cost and expense (so long as no
Default exists) at any time assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement and the other Loan
Documents (including all or a portion of its Commitments and the Loans at the
time owing to it) pursuant to documentation acceptable to the Lender and the
assignee.  The Lender may also at Lender’s sole cost and expense (so long as no
Default exists) sell participations in its rights and obligations under this
Agreement.  There shall not be any assignment or participation fee payable by
the Loan Parties.

﻿

11.07Treatment of Certain Information; Confidentiality.

﻿

The Lender agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates' respective partners, directors, officers, employees,
agents, trustees, advisors and representatives (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority), (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or participant in, or any prospective assignee
of or participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to a Loan Party and its obligations, (g) with
the consent of the Company or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or (y)
becomes available to the Lender or any of its Affiliates on a nonconfidential
basis from a source other than the Loan Parties. 

﻿

For purposes of this Section, "Information" means all information received from
the Company or any Subsidiary relating to the Company or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Lender on a nonconfidential basis prior to disclosure by the



 

57

--------------------------------------------------------------------------------

 

 

Company or any Subsidiary.  Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

﻿

The Lender acknowledges that (a) the Information may include material non-public
information concerning the Company or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including Federal and state securities Laws.

﻿

11.08Set-off.

﻿

If an Event of Default shall have occurred and be continuing, the Lender and
each of its Affiliates is hereby authorized at any time and from time to time,
to the fullest extent permitted by applicable law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other obligations at any time owing by the Lender or any such
Affiliate to or for the credit or the account of any Loan Party against any and
all of the obligations of such Loan Party now or hereafter existing under this
Agreement or any other Loan Document to the Lender, irrespective of whether or
not the Lender shall have made any demand under this Agreement or any other Loan
Document and although such obligations of such Loan Party may be contingent or
unmatured or are owed to a branch or office of the Lender different from the
branch or office holding such deposit or obligated on such indebtedness.  The
rights of the Lender and its Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that the Lender or
its Affiliates may have.  The Lender agrees to notify the Company promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.

﻿

11.09Interest Rate Limitation.

﻿

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the "Maximum
Rate").  If the Lender shall receive interest in an amount that exceeds the
Maximum Rate, the excess interest shall be applied to the principal of the Loans
or, if it exceeds such unpaid principal, refunded to the Company.  In
determining whether the interest contracted for, charged, or received by the
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

﻿

11.10Counterparts; Integration; Effectiveness.

﻿

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 5.01, this Agreement shall become
effective when it shall have been executed by the Lender and when the Lender
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.





 

58

--------------------------------------------------------------------------------

 

 

﻿

11.11Survival of Representations and Warranties.    

﻿

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the Lender,
regardless of any investigation made by the Lender or on their behalf and
notwithstanding that the Lender may have had notice or knowledge of any Default
at the time of any Credit Extension, and shall continue in full force and effect
as long as any Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied or any Letter of Credit shall remain outstanding.

﻿

11.12Severability.    

﻿

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

﻿

11.13Service of Process on the Designated Borrowers.    

﻿

Each Designated Borrower hereby irrevocably designates, appoints and empowers
the Company, and successors as the designee, appointee and agent of such
Designated Borrower to receive, accept and acknowledge, for and on behalf of
such Designated Borrower and its properties, service of any and all legal
process, summons, notices and documents which may be served in such action, suit
or proceeding relating to this Agreement or the Loan Documents in the case of
the courts of the Southern District of California or of the courts of the State
of California sitting in the city of San Diego, which service may be made on any
such designee, appointee and agent in accordance with legal procedures
prescribed for such courts.  Each Designated Borrower agrees to take any and all
action necessary to continue such designation in full force and effect and
should such designee, appointee and agent become unavailable for this purpose
for any reason, such Designated Borrower will forthwith irrevocably designate a
new designee, appointee and agent, which shall irrevocably agree to act as such,
with the powers and for purposes specified in this Section 11.13.  Each
Designated Borrower further irrevocably consents and agrees to service of any
and all legal process, summons, notices and documents out of any of the
aforesaid courts in any such action, suit or proceeding relating to the Notes or
this Agreement or the other Loan Documents delivered to such Designated Borrower
in accordance with this Section 11.13 or to its then designee, appointee or
agent for service.  If service is made upon such designee, appointee and agent,
a copy of such process, summons, notice or document shall also be provided to
the applicable Designated Borrower at the address specified in Schedule 11.02 by
registered or certified mail, or overnight express air courier; provided that
failure of such holder to provide such copy to such Designated Borrower shall
not impair or affect in any way the validity of such service or any judgment
rendered in such action or proceedings.  Each Designated Borrower agrees that
service upon such Designated Borrower or any such designee, appointee and agent
as provided for herein shall constitute valid and effective personal service
upon such Designated Borrower with respect to matters contemplated in this
Section 11.13 and that the failure of any such designee, appointee and agent to
give any notice of such service to such Designated Borrower shall not impair or
affect in any way the validity of such service or any judgment rendered in any
action or proceeding based thereon.  Nothing herein shall, or shall be construed
so as to, limit the right of the Lender to bring actions, suits or proceedings
with respect to the obligations and liabilities of each Designated Borrower
under, or any other matter arising out of or in connection with, this Agreement,
or for recognition or enforcement of any judgment rendered



 

59

--------------------------------------------------------------------------------

 

 

in any such action, suit or proceeding, in the courts of whatever jurisdiction
in which the respective offices of the Lender may be located or assets of such
Designated Borrower may be found or as the Lender otherwise deems appropriate,
or to affect the right to service of process in any jurisdiction in any other
manner permitted by law.

﻿

11.14Governing Law.    

﻿

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF CALIFORNIA.

﻿

11.15Dispute Resolution; Waiver of Right to Trial by Jury.    

﻿

(a)This Section 11.15(a) is referred to as the "Dispute Resolution Provision."
 This Dispute Resolution Provision is a material inducement for the parties
entering into this Agreement.

﻿

(i)This Dispute Resolution Provision concerns the resolution of any
controversies or claims between the parties, whether arising in contract, tort
or by statute, including but not limited to controversies or claims that arise
out of or relate to: (i) this Agreement (including any renewals, extensions or
modifications); or (ii) any document related to this Agreement (collectively a
"Claim").  For the purposes of this Dispute Resolution Provision only, the term
“parties” shall include any parent corporation, Subsidiary or Affiliate of the
Lender involved in the servicing, management or administration of any obligation
described or evidenced by this Agreement.

﻿

(ii)At the request of any party to this Agreement, any Claim shall be resolved
by binding arbitration in accordance with the Federal Arbitration Act (Title 9,
U.S. Code) (the "Act").  The Act will apply even though this Agreement provides
that it is governed by the law of a specified state.

﻿

(iii)Arbitration proceedings will be determined in accordance with the Act, the
then-current rules and procedures for the arbitration of financial services
disputes of the American Arbitration Association or any successor thereof
("AAA"), and the terms of this Dispute Resolution Provision.  In the event of
any inconsistency, the terms of this Dispute Resolution Provision shall
control.  If AAA is unwilling or unable to (i) serve as the provider of
arbitration or (ii) enforce any provision of this arbitration clause, the Lender
may designate another arbitration organization with similar procedures to serve
as the provider of arbitration.

﻿

(iv)The arbitration shall be administered by AAA and conducted, unless otherwise
required by law, in any U.S. state where real or tangible personal property
collateral for this credit is located or if there is no such collateral, in the
state specified in the governing law section of this Agreement.  All Claims
shall be determined by one arbitrator; however, if Claims exceed Five Million
Dollars ($5,000,000), upon the request of any party, the Claims shall be decided
by three arbitrators.  All arbitration hearings shall commence within ninety
(90) days of the demand for arbitration and close within ninety (90) days of
commencement and the award of the arbitrator(s) shall be issued within thirty
(30) days of the close of the hearing.  However, the arbitrator(s), upon a
showing of good cause, may extend the commencement of the hearing for up to an
additional sixty (60) days.  The arbitrator(s) shall provide a concise written
statement of reasons for the award.  The arbitration award may be submitted to
any court having jurisdiction to be confirmed and have judgment entered and
enforced.

﻿

(v)The arbitrator(s) will give effect to statutes of limitation in determining
any Claim and shall dismiss the arbitration if the Claim is barred under the
applicable statutes of limitation. 



 

60

--------------------------------------------------------------------------------

 

 

For purposes of the application of any statutes of limitation, the service on
AAA under applicable AAA rules of a notice of Claim is the equivalent of the
filing of a lawsuit.  Any dispute concerning this arbitration provision or
whether a Claim is arbitrable shall be determined by the arbitrator(s), except
as set forth at subparagraph (x) of this Dispute Resolution Provision.  The
arbitrator(s) shall have the power to award legal fees pursuant to the terms of
this Agreement.

﻿

(vi)The procedure described above will not apply if the Claim, at the time of
the proposed submission to arbitration, arises from or relates to an obligation
to the Lender secured by real property.  In this case, all of the parties to
this Agreement must consent to submission of the Claim to arbitration.

﻿

(vii)To the extent any Claims are not arbitrated, to the extent permitted by law
the Claims shall be resolved in court by a judge without a jury, except any
Claims which are brought in California state court shall be determined by
judicial reference as described below.

﻿

(viii)Any Claim which is not arbitrated and which is brought in California state
court will be resolved by a general reference to a referee (or a panel of
referees) as provided in California Code of Civil Procedure Section 638.  The
referee (or presiding referee of the panel) shall be a retired Judge or
Justice.  The referee (or panel of referees) shall be selected by mutual written
agreement of the parties.  If the parties do not agree, the referee shall be
selected by the Presiding Judge of the Court (or his or her representative) as
provided in California Code of Civil Procedure Section 638 and the following
related sections.  The referee shall determine all issues, whether of fact or
law, in accordance with existing California law and the California rules of
evidence and civil procedure. The referee shall be empowered to enter equitable
as well as legal relief, provide all temporary or provisional remedies, enter
equitable orders that will be binding on the parties and rule on any motion
which would be authorized in a trial, including without limitation motions for
summary judgment or summary adjudication. The award that results from the
decision of the referee(s) will be entered as a judgment in the court that
appointed the referee, in accordance with the provisions of California Code of
Civil Procedure Sections 644(a) and 645.  The parties reserve the right to seek
appellate review of any judgment or order, including but not limited to, orders
pertaining to class certification, to the same extent permitted in a court of
law.

﻿

(ix)This Dispute Resolution Provision does not limit the right of any party to:
(i) exercise self-help remedies, such as but not limited to, setoff; (ii)
initiate judicial or non-judicial foreclosure against any real or personal
property collateral; (iii) exercise any judicial or power of sale rights, or
(iv) act in a court of law to obtain an interim remedy, such as but not limited
to, injunctive relief, writ of possession or appointment of a receiver, or
additional or supplementary remedies.  The filing of a court action is not
intended to constitute a waiver of the right of any party, including the suing
party, thereafter to require submittal of the Claim to arbitration or judicial
reference.

﻿

(x)Any arbitration or court trial (whether before a judge or jury or pursuant to
judicial reference) of any Claim will take place on an individual basis without
resort to any form of class or representative action (the “Class Action
Waiver”).  The Class Action Waiver precludes any party from participating in or
being represented in any class or representative action regarding a
Claim.  Regardless of anything else in this Dispute Resolution Provision, the
validity and effect of the Class Action Waiver may be determined only by a court
or referee and not by an arbitrator.  The parties to this Agreement acknowledge
that the Class Action Waiver is material and essential to the arbitration of any
disputes between the parties and is nonseverable from the agreement to arbitrate
Claims. If the Class Action Waiver is limited, voided or found unenforceable,
then the parties’ agreement to arbitrate shall be null and void with respect to
such proceeding, subject to the right to



 

61

--------------------------------------------------------------------------------

 

 

appeal the limitation or invalidation of the Class Action Waiver.  The Parties
acknowledge and agree that under no circumstances will a class action be
arbitrated.

﻿

(b)By agreeing to binding arbitration or judicial reference, the parties
irrevocably and voluntarily waive any right they may have to a trial by jury as
permitted by law in respect of any Claim.  Furthermore, without intending in any
way to limit this Dispute Resolution Provision, to the extent any Claim is not
arbitrated or submitted to judicial reference, the parties irrevocably and
voluntarily waive any right they may have to a trial by jury to the extent
permitted by law in respect of such Claim.  This waiver of jury trial shall
remain in effect even if the Class Action Waiver is limited, voided or found
unenforceable.  WHETHER THE CLAIM IS DECIDED BY ARBITRATION, BY JUDICIAL
REFERENCE, OR BY TRIAL BY A JUDGE, THE PARTIES AGREE AND UNDERSTAND THAT THE
EFFECT OF THIS AGREEMENT IS THAT THEY ARE GIVING UP THE RIGHT TO TRIAL BY JURY
TO THE EXTENT PERMITTED BY LAW.

﻿

11.16Electronic Execution of Assignments and Certain Other Documents.    

﻿

The words "execution," "signed," "signature," and words of like import in any
amendment or other modification hereof (including waivers and consents) shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

﻿

11.17USA PATRIOT Act Notice.    

﻿

The Lender hereby notifies each Loan Party that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the "Act"), it is required to obtain, verify and record information that
identifies the Loan Parties, which information includes the name and address of
the Loan Parties and other information that will allow the Lender to identify
the Loan Parties in accordance with the Act.  The Loan Parties shall, promptly
following a request by the Lender, provide all documentation and other
information that the Lender requests in order to comply with its ongoing
obligations under applicable "know your customer" and anti-money laundering
rules and regulations, including the Act.

﻿

11.18Judgment Currency.    

﻿

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Lender could purchase the first currency with
such other currency on the Business Day preceding that on which final judgment
is given.  The obligation of the Borrowers in respect of any such sum due from
it to the Lender hereunder or under the other Loan Documents shall,
notwithstanding any judgment in a currency (the "Judgment Currency") other than
that in which such sum is denominated in accordance with the applicable
provisions of this Agreement (the "Agreement Currency"), be discharged only to
the extent that on the Business Day following receipt by the Lender of any sum
adjudged to be so due in the Judgment Currency, the Lender may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency.  If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Lender from the Borrowers in the Agreement Currency,
the Borrowers agree, as a separate obligation and notwithstanding any such
judgment, to indemnify the Lender or the Person to whom such obligation was
owing against such loss.  If the amount of the Agreement Currency so purchased
is greater than the sum



 

62

--------------------------------------------------------------------------------

 

 

originally due to the Lender in such currency, the Lender agrees to return the
amount of any excess to the Borrowers (or to any other Person who may be
entitled thereto under applicable law).

﻿

﻿

﻿

[SIGNATURE PAGES FOLLOW]

﻿

﻿

﻿

﻿





 

63

--------------------------------------------------------------------------------

 

 



﻿

﻿

﻿

 

 

BORROWER:

 

WD-40 COMPANY,

﻿

 

a Delaware corporation

﻿

 

 

﻿

 

By: /s/    JAY REMBOLT

﻿

 

Name: Jay Rembolt

﻿

 

Title: CFO

﻿

 

 

﻿

 

 

GUARANTOR:

 

HPD HOLDINGS CORP.,

﻿

 

a Delaware corporation

﻿

 

 

﻿

 

By: /s/    JAY REMBOLT

﻿

 

Name: Jay Rembolt

﻿

 

Title: CFO

﻿

 

 

﻿

 

WD-40 MANUFACTURING COMPANY

﻿

 

a California corporation

﻿

 

 

﻿

 

By: /s/    JAY REMBOLT

﻿

 

Name: Jay Rembolt

﻿

 

Title: CFO

﻿

 

 

﻿

 

HPD LABORATORIES, INC.,

﻿

 

a Delaware corporation

﻿

 

 

﻿

 

By: /s/    JAY REMBOLT

﻿

 

Name: Jay Rembolt

﻿

 

Title: CFO

﻿

 

 

﻿

 

HEARTLAND CORPORATION,

﻿

 

a Kansas corporation

﻿

 

 

﻿

 

By: /s/    JAY REMBOLT

﻿

 

Name: Jay Rembolt

﻿

 

Title: CFO

﻿

 

 

﻿

﻿

 

 

64

--------------------------------------------------------------------------------

 

 

﻿

 

 

﻿

 

HPD PROPERTIES, L.L.C.,

﻿

 

a Delaware limited liability company

﻿

 

 

﻿

 

By: /s/    JAY REMBOLT

﻿

 

Name: Jay Rembolt

﻿

 

Title: CFO

﻿

 

 

﻿

 

 

LENDER:

 

BANK OF AMERICA, N.A.,

﻿

 

as a Lender

﻿

 

 

﻿

 

By: /s/    CHRISTOPHER D. PANNACCIULLI

﻿

 

Name: Christopher D. Pannacciulli

﻿

 

Title: Senior Vice President

﻿

 

 

﻿





 

--------------------------------------------------------------------------------

 

 



IN WITNESS WHEREOF,  the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

Schedule 1.01

MANDATORY COST FORMULAE

 

1.

The Mandatory Cost (to the extent applicable) is an addition to the interest
rate to compensate Lender for the cost of compliance with:

 

 

a.

the requirements of the Bank of England and/or the Financial Services Authority
(“FSA”) (or, in either case, any other authority which replaces all or any of
its functions); or

 

 

b.

the requirements of the European Central Bank.

 

2.

On the first day of each Interest Period (or as soon as practicable thereafter)
Lender shall calculate, as a percentage rate, a rate (the “Additional Cost
Rate”) for Lender, in accordance with the paragraphs set out below. The
Mandatory Cost will be expressed as a percentage rate per annum. The Lender
will, at the request of the Company, deliver to the Company a statement setting
forth the calculation of any Mandatory Cost.

 

3.

The Additional Cost Rate if Lender is lending from a Lending Office in a
Participating Member State will be the cost of complying with the minimum
reserve requirements of the European Central Bank in respect of Loans made from
that Lending Office.

 

4.

The Additional Cost Rate if Lender is lending from a Lending Office in the
United Kingdom will be calculated by Lender as follows:

 

 

(a)

in relation to any Loan in Sterling:

 

﻿

 

 

AB+C(B-D)+E × 0.01

  

per cent per annum

100 - (A+C)

  

 

 

(b)

in relation to any Loan in any currency other than Sterling:

 

﻿

 

 

E × 0.01

  

per cent per annum

        300

  

Where:

“A” is the percentage of Eligible Liabilities (assuming these to be in excess of
any stated minimum) which Lender is from time to time required to maintain as an
interest free cash ratio deposit with the Bank of England to comply with cash
ratio requirements.

“B” is the percentage rate of interest (excluding the Applicable Rate, the
Mandatory Cost and any interest charged on overdue amounts pursuant
to Section 2.08(b) and, in the case of interest (other than on overdue amounts)
charged at the default rate of interest specified in the Credit Agreement,
without counting any increase in interest rate effected by the charging of such
default interest rate) payable for the relevant Interest Period of such Loan.

 



 

--------------------------------------------------------------------------------

 

 

 

“C”

is the percentage (if any) of Eligible Liabilities which Lender is required from
time to time to maintain as interest bearing Special Deposits with the Bank of
England.

﻿

 

“D”

is the percentage rate per annum payable by the Bank of England to Lender on
interest bearing Special Deposits.

 

 

“E”

is designed to compensate Lender for amounts payable under the Fees Regulations
and is calculated pursuant to paragraph 7 below and expressed in pounds per
£1,000,000.

 

5.

For the purposes of this Schedule:

 

 

(a)

“Eligible Liabilities” and “Special Deposits” have the meanings given to them
from time to time under or pursuant to the Bank of England Act 1998 or (as may
be appropriate) by the Bank of England;

 

 

(b)

“Fees Regulations” means the FSA Supervision Manual or such other law or
regulation as may be in force from time to time in respect of the payment of
fees for the acceptance of deposits;

 

 

(c)

“Fee Tariffs” means the fee tariffs specified in the Fees Regulations under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Regulations but taking into account any applicable
discount rate); and

 

 

(d)

“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Regulations.

 

6.

In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5% will be included in the formula as 5 and not as
0.05). A negative result obtained by subtracting D from B shall be taken as
zero. The resulting figures shall be rounded to four decimal places.

 

7.

If requested by the Company, Lender shall, as soon as practicable after
publication by the FSA, supply to the Company, the rate of charge payable by
Lender to the FSA pursuant to the Fees Regulations in respect of the relevant
financial year of the FSA (calculated for this purpose by Lender as being the
average of the Fee Tariffs applicable to Lender for that financial year) and
expressed in pounds per £1,000,000 of the Tariff Base of Lender.

 

8.

Any determination by the Lender pursuant to this Schedule in relation to a
formula, the Mandatory Cost, an Additional Cost Rate or any amount payable to
Lender shall, in the absence of manifest error, be conclusive and binding on all
parties hereto.

 

9.

The Lender may from time to time, after consultation with the Company, determine
and notify to all parties any amendments which are required to be made to this
Schedule in order to comply with any change in law, regulation or any
requirements from time to time imposed by the Bank of England, the FSA or the
European Central Bank (or, in any case, any other authority which replaces all
or any of its functions) and any such determination shall, in the absence of
manifest error, be conclusive and binding on all parties hereto.

﻿





 

--------------------------------------------------------------------------------

 

 

Schedule 6.13

Subsidiaries

 

﻿

 

 

 

 

 

 

Subsidiary

  

Jurisdiction

  

Shares

Outstanding

  

% owned by
Parent

WD-40 Manufacturing Company

  

California

  

1,000

  

100        

HPD Holdings Corp.

  

Delaware

  

1,411.1 Common

328.7346 Preferred

  

100        

HPD Laboratories, Inc.

  

Delaware

  

1

  

100 *    

HPD Properties, L.L.C.

  

Delaware

  

****

  

100 **  

Heartland Corporation

  

Kansas

  

100

  

100        

WD-40 Direct LLC

  

Delaware

  

****

  

100        

WD-40 Company (Australia) Pty. Limited

  

Australia

  

10,000

  

100        

WD-40 Company (Canada) Ltd.

  

Canada

  

100

  

100        

WD-40 Holdings Limited

  

UK

  

100

  

100        

WD-40 Company Limited

  

UK

  

250,000

  

100 *** 

Shanghai Wu Di Trading Company Limited

  

Peoples Republic of China

  

*****

  

100        

 

*

shares held by HPD Holdings Corp.

**

member equity held by HPD Laboratories, Inc.

***

shares held by WD-40 Holdings Limited

****

single member LLC – no shares or member units issued

*****

wholly foreign owned enterprise – no shares issued with respect to the parent
company’s registered capital investment

﻿





 

--------------------------------------------------------------------------------

 

 

Schedule 6.191

Loan Party Information

 

﻿

 

 

BORROWER

  

WD-40 COMPANY,

    a Delaware corporation

 

1061 Cudahy Place

San Diego, CA 92110

 

FEIN # 95-1797918

 

DE corporation # 3087122

 

GUARANTORS    

  

HPD HOLDINGS CORP.,

    a Delaware corporation

 

1061 Cudahy Place

San Diego, CA 92110

 

FEIN # 06-1509574

 

DE corporation # 2868082

 

 

  

WD-40 MANUFACTURING COMPANY,

    a California corporation

 

1061 Cudahy Place

San Diego, CA 92110

 

FEIN # 33-0836428

 

CA corporation # C2041870

 

 

1 

the chief executive office, exact legal name, U.S. tax payer identification
number and organizational identification number of each Loan Party as of the
Closing Date.

﻿





 

--------------------------------------------------------------------------------

 

 



﻿

 

 

 

  

HPD LABORATORIES, INC.,

    a Delaware corporation

 

1061 Cudahy Place

San Diego, CA 92110

 

FEIN # 06-1509319

 

DE corporation #2868085

 

 

  

HEARTLAND CORPORATION,

    a Kansas corporation

 

1061 Cudahy Place

San Diego, CA 92110

 

FEIN # 48-0960791

 

KS corporation # 0826412

 

 

  

HPD PROPERTIES, L.L.C.,

    a Delaware limited liability company

 

1061 Cudahy Place

San Diego, CA 92110

 

FEIN # disregarded entity under HPD Laboratories FEIN

 

DE entity # 3381568

 

﻿





 

--------------------------------------------------------------------------------

 

 

Schedule 8.012

Liens

None.

 

 

2 

Liens existing on the date hereof, except as otherwise described in
Section 8.01.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or otherwise), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).





 

--------------------------------------------------------------------------------

 

 

Schedule 8.023

Investments

None.

 

 

3 

Investments existing as of the date hereof, except as otherwise described in
Section 8.02.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, or (c) an Acquisition. For purposes of covenant compliance, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.





 

--------------------------------------------------------------------------------

 

 

Schedule 8.034

Indebtedness

None.

 

 

4 

Indebtedness existing as of the date hereof, except as otherwise described in
Section 8.03.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations for borrowed money and all obligations of such Person
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;

(b) the maximum amount available to be drawn under letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds and
similar instruments;

(c) the Swap Termination Value of any Swap Contract;

(d) all obligations to pay the deferred purchase price of property or services
(other than trade accounts payable in the ordinary course of business;

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) all Attributable Indebtedness;

(g) all Guarantees of such Person in respect of any of the foregoing; and

(h) all Indebtedness of the types referred to in clauses (a) through (g) above
of any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or joint venturer, unless such Indebtedness is expressly made
non-recourse to such Person.





 

--------------------------------------------------------------------------------

 

 



Schedule 11.02

Certain Addresses for Notices

 

﻿

 

 

To Borrower or any Guarantor:

  

WD-40 COMPANY

1061 Cudahy Place

San Diego, CA 92110

Attn: Jay W. Rembolt, CFO

 

Fax # (619) 275-5823

﻿

 

With a copy to:

  

Gordon & Rees LLP

101 W Broadway, Suite 2000

San Diego, CA 92101

Attn: Richard T. Clampitt, Esq.

 

Fax # (619) 595-5753

﻿

 

To Lender:

  

Bank of America, N.A.

Doc Retention - GFS

CT2-515-BB-03

70 Batterson Park Road

Farmington CT 06032

﻿

 

With a copy to:

  

Bank of America, N.A.

450 B Street, Suite 1500

San Diego, CA 92101

Attn: Evea Becerra, Sr. Credit Support Associate

﻿





 

--------------------------------------------------------------------------------

 

 



Exhibit 2.02

FORM OF LOAN NOTICE

Date:             ,         

 

To:

Bank of America, N.A., as Lender

 

Re:

Credit Agreement dated as of June 17, 2011 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”) among WD-40 Company, a Delaware corporation (the “Company”), certain
Foreign Subsidiaries of the Company from time to time party thereto (each a
“Designated Borrower” and, together with the Company, each a “Borrower” and
collectively the “Borrowers”), the Guarantors, and Bank of America, N.A., as
Lender. Capitalized terms used but not otherwise defined herein have the
meanings provided in the Credit Agreement.

Ladies and Gentlemen:

The undersigned hereby requests (select one):

 A Borrowing of Loans

 A conversion or continuation of Loans

On             ,          (a Business Day).

Applicable Currency:                             .1

In the amount of $                            .2

Comprised of                              (Type of Loan requested).3

For LIBOR Rate Loans: with an Interest Period of                      month(s).

Name of Borrower:                                          .4

With respect to any Borrowing requested herein, the Borrower hereby represents
and warrants that (i) this request complies with the requirements
of Section 2.02(a) of the Credit Agreement and (ii) each of the conditions set
forth in Section 5.02 of the Credit Agreement have been satisfied on and as of
the date of such Borrowing.

 

 

1 

U.S. Dollars or other currency agreed to by the Company and the Lender.

2 

Minimum amounts of (a) $250,000 or a whole multiple of $50,000 in excess
thereof, in the case of LIBOR Rate Loans and (b) $100,000 and a whole multiple
of $50,000 in excess thereof, in the case of Prime Rate Loans.

3 

Select LIBOR Rate or Prime Rate, as appropriate.

4 

Specify Company or other Borrower, as appropriate.

﻿





 

--------------------------------------------------------------------------------

 

 



﻿

﻿

 

 

[BORROWER]

﻿

 

By:

 

 

Name:

Title:

 

 

 

 

﻿





 

--------------------------------------------------------------------------------

 

 



﻿

Exhibit 2.13A

FORM OF DESIGNATED BORROWER REQUEST

Date:             ,         

 

To:

Bank of America, N.A., as Lender

Ladies and Gentlemen:

This Designated Borrower Request is made and delivered pursuant
to Section 2.13 of that certain Credit Agreement dated as of June 17, 2011 (as
amended, modified, supplemented, increased and extended from time to time, the
“Credit Agreement”; terms defined therein are used herein as therein defined)
among WD-40 Company, a Delaware corporation (the “Company”), certain Foreign
Subsidiaries of the Company from time to time party thereto (each a “Designated
Borrower” and, together with the Company, each a “Borrower” and collectively the
“Borrowers”), the Guarantors and Bank of America, N.A., as Lender, and reference
is made thereto for full particulars of the matters described therein. All
capitalized terms used in this Designated Borrower Request and not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.

Each of                              (the “New Designated Borrower”) and the
Company hereby confirms, represents and warrants to the Lender that the New
Designated Borrower is a wholly-owned Subsidiary of the Company.

The documents required to be delivered to the Lender under Section 2.13 of the
Credit Agreement will be furnished to the Lender in accordance with the
requirements of the Credit Agreement.

The true and correct unique identification number that has been issued to the
New Designated Borrower by its jurisdiction of organization and the name of such
jurisdiction are set forth below:

 

﻿

 

 

 

 

Identification Number

  

Jurisdiction of Organization

  

 

  

  

  

  

 

  

  

  

  

 

The parties hereto hereby request that the New Designated Borrower be entitled
to receive Loans under the Credit Agreement, and understand, acknowledge and
agree that neither the New Designated Borrower nor the Company on its behalf
shall have any right to request any Loans for its account unless and until the
date five Business Days after the effective date designated by the Lender in a
Designated Borrower Notice delivered to the Company and the Lender pursuant
to Section 2.13 of the Credit Agreement.

This Designated Borrower Request shall constitute a Loan Document under the
Credit Agreement.

THIS DESIGNATED BORROWER REQUEST SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA.





 

--------------------------------------------------------------------------------

 

 



IN WITNESS WHEREOF, the parties hereto have caused this Designated Borrower
Request to be duly executed and delivered by their proper and duly authorized
officers as of the day and year first above written.

 

﻿

 

 

[NEW DESIGNATED BORROWER]

﻿

 

By:

 

 

Name:

 

 

Title:

 

 

﻿

WD-40 COMPANY,

a Delaware corporation

﻿

 

By:

 

 

Name:

 

 

Title:

 

 

﻿





 

--------------------------------------------------------------------------------

 

 



Exhibit 2.13B

FORM OF DESIGNATED BORROWER JOINDER AGREEMENT

Date:             ,         

 

To:

WD-40 Company and

[applicable New Designated Borrower]

The Lender party to the Credit Agreement referred to below

Ladies and Gentlemen:

This Designated Borrower Joinder Agreement is executed and delivered pursuant
to Section 2.13 of that certain Credit Agreement, dated as of June 17, 2011 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among WD-40 Company, a Delaware corporation (the
“Company”), certain Foreign Subsidiaries of the Company from time to time party
thereto (each a “Designated Borrower” and, together with the Company, each a
“Borrower” and collectively the “Borrowers”), the Guarantors, and Bank of
America, N.A., as Lender and reference is made thereto for full particulars of
the matters described therein. All capitalized terms used in this Designated
Borrower Joinder Agreement and not otherwise defined herein shall have the
meanings assigned to them in the Credit Agreement.

The parties hereto hereby confirm that from and after the date hereof,
[                            ] [Name of Designated Borrower] (the “New
Designated Borrower”) shall have obligations, duties and liabilities toward each
of the other parties to the Credit Agreement identical to those which the New
Designated Borrower would have had if the New Designated Borrower had been an
original party to the Credit Agreement as a Borrower. The New Designated
Borrower confirms its acceptance of, and consents to, all representations and
warranties, covenants, and other terms and provisions of the Credit Agreement.

Effective as of the date hereof [                            ] shall be a
Designated Borrower and be permitted to receive Loans for its account on the
terms and conditions set forth in the Credit Agreement [and herein]1 and shall
otherwise be a Borrower for all purposes of the Credit Agreement; provided that
no Loan Notice may be submitted by or on behalf of such Designated Borrower
until the date five Business Days after such effective date.

[The additional terms and conditions applicable to extensions of credit to the
New Designated Borrower shall be:]2

 

 

1 

Include bracketed language if additional terms and conditions apply.

2 

Only if additional terms and conditions apply.

﻿





 

--------------------------------------------------------------------------------

 

 



This Designated Borrower Joinder Agreement shall constitute a Loan Document
under the Credit Agreement.

 

﻿

 

 

BANK OF AMERICA, N.A.,

as Lender

﻿

 

By:

 

 

Title:

 

 

﻿

[NEW DESIGNATED BORROWER]

﻿

 

By:

 

 

Name:

 

 

Title:

 

 

﻿

WD-40 Company,

a Delaware corporation

﻿

 

By:

 

 

Name:

 

 

Title:

 

 

﻿





 

--------------------------------------------------------------------------------

 

 



Exhibit 7.02

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:             ,         

 

To:

Bank of America, N.A., as Lender

 

Re:

Credit Agreement dated as of June 17, 2011 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”) among WD-40 Company, a Delaware corporation (the “Company”), certain
Foreign Subsidiaries of the Company from time to time party thereto (each a
“Designated Borrower” and, together with the Company, each a “Borrower” and
collectively the “Borrowers”), the Guarantors and Bank of America, N.A., as
Lender. Capitalized terms used but not otherwise defined herein have the
meanings provided in the Credit Agreement.

Ladies and Gentlemen:

The undersigned Responsible Officer hereby certifies as of the date hereof that
[he/she] is the                                          of the Company, and
that, in [his/her] capacity as such, [he/she] is authorized to execute and
deliver this Certificate to the Lender on the behalf of the Company, and that:

[Use following paragraph 1 for fiscal year-end financial statements:]

[1. The year-end audited financial statements required by Section 7.01(a) of the
Credit Agreement for the fiscal year of the Company ended as of the above date,
together with the report and opinion of an independent certified public
accountant required by such section have been filed with the SEC and are
available through access to the Company’s investor relations website
at www.wd40company.com.]

[Use following paragraph 1 for fiscal quarter-end financial statements:]

[1. The unaudited financial statements required by Section 7.01(b) of the Credit
Agreement for the fiscal quarter of the Company ended as of the above date have
been filed with the SEC and are available through access to the Company’s
investor relations website at www.wd40company.com.]

Such financial statements fairly present the financial condition, results of
operations and cash flows of the Company and its Subsidiaries in accordance with
GAAP as of such date and for such period, subject only to normal year-end audit
adjustments and the absence of footnotes.

[select one:]

[2. To the best knowledge of the undersigned during such fiscal period, no
Default or Event of Default exists as of the date hereof.]

[or:]

[The following is a list of each existing Default or Event of Default, the
nature and extent thereof, and the proposed actions of the Loan Parties with
respect thereto:]





 

--------------------------------------------------------------------------------

 

 



3. The representations and warranties of the Loan Parties contained
in Article VI of the Credit Agreement, or which are contained in any document
furnished at any time under or in connection with the Loan Documents, are true
and correct on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date.

4. The financial covenant analyses and information set forth
on Schedule 1 attached hereto (i) are true and accurate on and as of the date of
this Certificate and (ii) demonstrate compliance with Section 8.11 of the Credit
Agreement.

5.  Attached hereto is a list of Domestic Subsidiaries created or acquired
since the later of the Closing Date or the previous Compliance Certificate
or  there are no new Domestic Subsidiaries at this time (check one).

6. Set forth below is a summary of all material changes in GAAP and in the
consistent application thereof occurring during the most recent fiscal quarter
ending prior to the date hereof, the effect on the financial covenants resulting
therefrom, and a reconciliation between calculation of the financial covenants
before and after giving effect to such changes:

[7. To the best knowledge of the undersigned during such fiscal period, no
change to the corporate structure of the Company, including the addition of
Foreign Subsidiaries, has occurred.]

[or:]

[The revised corporate structure of the Company is set forth on Schedule
2 attached hereto.]

IN WITNESS WHEREOF, the undersigned has executed this Certificate as
of              ,         .

 

﻿

 

 

WD-40 COMPANY

﻿

 

By:

 

 

Name:

 

 

Title:

 

 

﻿





 

--------------------------------------------------------------------------------

 

 



For the Quarter/Year ended                              (“Statement Date”)

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

PRIOR TO THE NOTE PURCHASE AGREEMENT TERMINATION DATE

 

﻿

 

 

 

 

 

 

 

 

 

 

I.

 

Section 8.11 (a) – Debt to EBITDA Ratio.

  

 

 

 

﻿

 

 

 

﻿

 

A.

  

EBITDA for four consecutive fiscal quarters ending on above date (“Subject
Period”):

  

 

 

 

﻿

 

 

 

 

﻿

 

 

  

1.

  

Net Income for Subject Period:

  

 

$                    

  

﻿

 

 

  

2.

  

Interest Expense for Subject Period:

  

 

$                    

  

﻿

 

 

  

3.

  

Provision for income taxes for Subject Period:

  

 

$                    

  

﻿

 

 

  

4.

  

Depreciation expenses for Subject Period:

  

 

$                    

  

﻿

 

 

  

5.

  

Amortization expenses for Subject Period:

  

 

$                    

  

﻿

 

 

  

6.

  

EBITDA (Lines I.A.1 + I.A.2 + I.A.3 + I.A.4 + I.A.5):

  

 

$                    

  

﻿

 

 

 

﻿

 

B.

  

Debt at Statement Date:

  

 

$                    

  

﻿

 

 

 

﻿

 

D.

  

Debt to EBITDA Ratio ((Line I.B) ÷ (Line I.A.6)):

  

 

             to 1.00

  

﻿

Maximum allowed: 2.25 to 1.00

  

﻿

 

 

II.

 

Section 8.11 (a) – Consolidated Net Worth.

  

 

 

 

﻿

 

 

 

﻿

 

A.

  

Consolidated Net Worth at Statement Date:

  

 

$                    

  

﻿

 

 

 

﻿

 

B.

  

On a cumulative basis, 25% of Net Income (if positive) for each fiscal quarter,
commencing with the fiscal quarter ending September 1, 2001:

  

 

$                    

  

﻿

 

 

 

﻿

 

C.

  

100% of the cash proceeds received as consideration for the sale of Equity
Interests subsequent to October 18, 2001:

  

 

$                    

  

﻿

 

 

 

﻿

 

D.

  

$45,000,000 + Line II.B. + Line II. C.

  

 

$                    

  

﻿

                                 Line II.A must be greater than Line II.D

  

﻿

 

 

III.

 

Section 8.11 (a) – Fixed Charge Coverage Ratio.

  

 

 

 

﻿

 

 

 

﻿

 

A.

  

EBITDAR for Subject Period:

  

 

 

 

﻿

 

 

 

 

﻿

 

 

  

1.

  

EBITDA for Subject Period (Line I.A.6 above):

  

 

$                    

  

﻿

 

 

  

2.

  

Rent expense for Subject Period:

  

 

$                    

  

﻿

 

 

  

3.

  

EBITDAR (Lines III.A.1 + III.A.2)

  

 

$                    

  

﻿

﻿

 

 

 

 

 

 

 

 

 

 

﻿

 

 

﻿

 

B.

  

Other

  

﻿

 

 

 

 

﻿

 

 

  

1.

  

Capital expenditures for Subject Period:

  

 

$                    

  

﻿

 

 

  

2.

  

Provision for income taxes paid in cash for Subject Period:

  

 

$                    

  



 

--------------------------------------------------------------------------------

 

 

﻿

 

 

 

﻿

 

C.

  

Numerator of Fixed Charge Coverage Ratio (Lines III.A.3 – III.B.1 – III.B.2)

  

 

$                    

  

﻿

 

 

 

﻿

 

D.

  

Fixed Charges for Subject Period:

  

 

 

 

﻿

 

 

 

 

﻿

 

 

  

1.

  

Interest Expense for Subject Period:

  

 

$                    

  

﻿

 

 

  

2.

  

Rent expense for Subject Period:

  

 

$                    

  

﻿

 

 

  

3.

  

Payments scheduled to be made in respect of the principal amount of Debt for
Subject Period:

  

 

$                    

  

﻿

 

 

  

4.

  

Fixed Charges (Lines III.D.1 + III.D.2 + III.D.3)

  

 

$                    

  

﻿

 

 

 

﻿

 

F.

  

Fixed Charge Coverage Ratio (Line III.C ÷ III.D.4)

  

 

             to 1.00

  

﻿

Minimum required: 1.20 to 1.00

  

﻿

 

AFTER THE NOTE PURCHASE AGREEMENT TERMINATION DATE

  

 

 

 

﻿

 

 

I.

 

Section 8.11 (b) – Consolidated EBITDA.

  

 

 

 

﻿

 

 

 

﻿

 

A.

  

EBITDA for four consecutive fiscal quarters ending on above date (“Subject
Period”):

  

 

 

 

﻿

 

 

 

 

﻿

 

 

  

1.

  

Consolidated Net Income for Subject Period:

  

 

$                    

  

﻿

 

 

  

2.

  

Consolidated Interest Charges for Subject Period:

  

 

$                    

  

﻿

 

 

  

3.

  

Provision for income taxes for Subject Period:

  

 

$                    

  

﻿

 

 

  

4.

  

Depreciation expenses for Subject Period:

  

 

$                    

  

﻿

 

 

  

5.

  

Amortization expenses for Subject Period:

  

 

$                    

  

﻿

 

 

  

6.

  

Impairment charges related to intangible assets for Subject Period:

  

 

$                    

  

﻿

 

 

  

7.

  

EBITDA (Lines I.A.1 + 2 + 3 + 4 + 5+6):

  

 

$                    

  

﻿

Minimum required: $40,000,000

  

﻿





 

--------------------------------------------------------------------------------

 

 



Exhibit 7.13

FORM OF JOINDER AGREEMENT

THIS JOINDER AGREEMENT (the “Agreement”), dated as
of                              is by and between                             ,
a                              (the “Domestic Subsidiary”), and Bank of America,
N.A., in its capacity as Lender under that certain Credit Agreement dated as of
June 17, 2011 (as amended, modified, supplemented, increased and extended from
time to time, the “Credit Agreement”; terms defined therein are used herein as
therein defined) among WD-40 Company, a Delaware corporation (the “Company”),
certain Foreign Subsidiaries of the Company from time to time party thereto
(each a “Designated Borrower” and, together with the Company, each a “Borrower”
and collectively the “Borrowers”), the Guarantors and the Lender.

The Loan Parties are required by Section 7.13 of the Credit Agreement to cause
the Domestic Subsidiary to become a “Guarantor” thereunder. Accordingly, the
Domestic Subsidiary hereby agrees as follows with the Lender:

1. The Domestic Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the Domestic Subsidiary will be deemed to be a
party to the Credit Agreement and a “Guarantor” for all purposes of the Credit
Agreement, and shall have all of the obligations of a Guarantor thereunder as if
it had executed the Credit Agreement. The Domestic Subsidiary hereby ratifies,
as of the date hereof, and agrees to be bound by, all of the terms, provisions
and conditions applicable to the Guarantors contained in the Credit Agreement.
Without limiting the generality of the foregoing terms of this paragraph 1, the
Domestic Subsidiary hereby jointly and severally together with the other
Guarantors, guarantees to the Lender, as provided in Article IV of the Credit
Agreement, the prompt payment and performance of the Obligations in full when
due (whether at stated maturity, as a mandatory prepayment, by acceleration or
otherwise) strictly in accordance with the terms thereof.

2. The address of the Domestic Subsidiary for purposes of all notices and other
communications is:

 

﻿

 

 

 

 

[Domestic Subsidiary]

 

 

 

 

 

 

 

 

Attention:

 

 

 

 

Telephone:

 

 

 

 

Facsimile:

 

 

 

 

3. The Domestic Subsidiary hereby waives acceptance by the Lender of the
guaranty by the Domestic Subsidiary under Article IV of the Credit Agreement
upon the execution of this Agreement by the Domestic Subsidiary.

4. This Agreement may be executed in multiple counterparts, each of which shall
constitute an original but all of which when taken together shall constitute one
contract.

5. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.





 

--------------------------------------------------------------------------------

 

 



IN WITNESS WHEREOF, the Domestic Subsidiary has caused this Joinder Agreement to
be duly executed by its authorized officer, and the Lender has caused the same
to be accepted by its authorized officer, as of the day and year first above
written.

 

﻿

 

 

[DOMESTIC SUBSIDIARY]

﻿

 

By:

 

 

Name:

 

 

Title:

 

 

 

﻿

 

 

Acknowledged and accepted:

﻿

BANK OF AMERICA, N.A., as Lender

﻿

 

By:

 

 

Name:

 

 

Title:

 

 

﻿





 

--------------------------------------------------------------------------------

 

 



Exhibit 8.11

NOTE PURCHASE AGREEMENT FINANCIAL COVENANTS

Prior to the Note Purchase Agreement Termination Date, the Company will not
permit:

(a) Debt to EBITDA Ratio. The ratio of Debt to EBITDA at any time to be greater
than 2.25: 1.00.

(b) Consolidated Net Worth. Consolidated Net Worth at any time to be less than
the sum of (i) $45,000,000 plus (ii) on a cumulative basis, 25% of Net Income
(only if positive) for each fiscal quarter of the Company, commencing with the
fiscal quarter beginning September 1, 2001 plus (iii) 100% of the cash proceeds
received by the Company (or 100% of the fair market value of any other property
received by the Company) as consideration for the Company’s issue and sale of
any Equity Interests (except to employees or former employees of the Company
pursuant to an employee stock option plan maintained by the Company) subsequent
to the date of the Note Purchase Agreement; and

(c) Fixed Charge Coverage Ratio. The Fixed Charge Coverage Ratio to be less than
1.20:1.00 on the last day of any fiscal quarter.

As used in this Exhibit 8.11, the following terms have the following meanings:

“EBITDAR” means, for the four fiscal quarter period immediately preceding the
time of determination, (i) EBITDA plus (ii) to the extent deducted in the
calculation of Net Income, consolidated rent expense of the Company and
Subsidiaries.

“Fixed Charge Coverage Ratio” means the ratio of: (i) EBITDAR minus capital
expenditures and income taxes paid in cash, in each case for the Company and its
Subsidiaries for the four fiscal quarter period immediately ending on any date
of determination; to (ii) Fixed Charges.

“Fixed Charges” means, (i) for the four fiscal quarter period ending on any date
of determination, Interest Expense plus consolidated rent expense of the Company
and Subsidiaries plus (ii) for the four fiscal quarter period immediately
succeeding any date of determination, payments scheduled to be made in respect
of the principal amount of Debt (as estimated in good faith by the Company based
on reasonable assumptions disclosed in writing in the applicable Compliance
Certificate).

“Consolidated Net Worth” means, as of any date of determination, consolidated
shareholders’ equity of the Company and its Subsidiaries as of that date.

“Debt” means, with respect to Company and its Subsidiaries, on a consolidated
basis, without duplication (i) indebtedness for borrowed money (ii) obligations
evidenced by bonds, debentures, notes, matured reimbursable obligations under
letters of credit or other similar instruments, (iii) obligations to pay the
deferred purchase price of property or services other than trade payables
incurred in the ordinary course of business, (iv) obligations as lessee under
Capital Leases, (v) indebtedness or obligations of others of the kinds referred
to in clauses (i) through (iv) above, which are the subject of a Guarantee
provided by such Person(s) and (vii) liabilities in respect of unfunded vested
benefits under Plans covered by Title IV of ERISA.





 

--------------------------------------------------------------------------------

 

 



“EBITDA” means, for the four fiscal quarter period most recently ended at the
time of determination, (i) Net Income plus (ii) to the extent deducted in the
calculation of Net Income, Interest Expense, consolidated depreciation expense
of the Company and its Subsidiaries, consolidated amortization expense of the
Company and its Subsidiaries and consolidated income tax expense of the Company
and its Subsidiaries.

“Interest Expense” means, for any period, all interest expense on the Debt of
the Company and its Subsidiaries on a consolidated basis, including all
commissions, discounts or related amortization and other fees and charges with
respect to letters of credit and bankers’ acceptance financing and the net costs
associated with interest rate swap, cap and similar arrangements, amortization
of debt expense and original issue discount and the interest portion of any
deferred payment obligation (including leases of all types), calculated in
accordance with the effective interest method.

“Net Income” means, for any period, the net income (or loss) of the Company and
its Subsidiaries as determined in accordance with GAAP, provided that there
shall be excluded:

(a) the income (or loss) of any Person accrued prior to the date it becomes a
Subsidiary or is merged into or consolidated with the Company or a Subsidiary,
and the income (or loss) of any Person, substantially all of the assets of which
have been acquired in any manner, realized by such other Person prior to the
date of acquisition;

(b) the income (or loss) of any Person (other than a Subsidiary) in which the
Company or any Subsidiary has an ownership interest, except to the extent that
any such income has been actually received by the Company or such Subsidiary in
the form of cash dividends or similar cash distributions;

(c) the undistributed earnings of any Subsidiary to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
is not at the time permitted by the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to such Subsidiary;

(d) any restoration to income of any contingency reserve, except to the extent
that provision for such reserve was made out of income accrued during such
period;

(e) any aggregate net gain (but not any aggregate net loss) during such period
arising from the sale, conversion, exchange or other disposition of capital
assets (such term to include (i) all non-current assets and, without
duplication, (ii) the following, whether or not current: all fixed assets,
whether tangible or intangible, all inventory sold in conjunction with the
disposition of fixed assets, and all securities);

(f) any gains resulting from any write-up of any assets (but not any loss
resulting from any write-down of any assets, except as provided in clause (g),
below);

(g) any loss resulting from any write-down of any goodwill or other intangible
asset required by FASB Statement No. 142;

(h) any net gain from the collection of the proceeds of life insurance policies;

(i) any gain arising from the acquisition of any security, or the
extinguishment, under GAAP, of any Debt, of the Company or any Subsidiary;





 

--------------------------------------------------------------------------------

 

 



(j) any net income or gain (but not any net loss) during such period from
(i) any restatement of the financial statements of the Company and its
consolidated Subsidiaries pursuant to a change in accounting principles in
accordance with GAAP, (ii) any prior period adjustments resulting from any
change in accounting principles in accordance with GAAP, (iii) any extraordinary
items, or (iv) any discontinued operations or the disposition thereof;

(k) any deferred credit representing the excess of equity in any Subsidiary at
the date of acquisition over the cost of the investment in such Subsidiary; and

(l) any portion of such net income that cannot be freely converted into Dollars.

﻿

﻿

﻿



 

--------------------------------------------------------------------------------